SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Financial Statements at December 31, 2015 and Independent Auditors' Report Independent auditors’ report on the financial statements To the Board of Directors and Management Braskem S.A. Camaçari - Bahia We have audited the accompanying individual (Company) and consolidated financial statements of Braskem S.A. (“Company”), respectively referred to as Company and Consolidated, which comprise the balance sheet as of December 31, 2015, the statements of profit or loss and comprehensive income, changes in equity and cash flows for the year then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of the individual financial statements in accordance with Brazilian accounting practices and the consolidated financial statements in accordance with International Financial Reporting Standards and Brazilian accounting practices, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by Management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the individual financial statements In our opinion, the Company financial statements present fairly, in all material respects, the financial position of Braskem S.A. as of December 31, 2015, and of its financial performance and its consolidated cash flows for the year then ended in accordance with Brazilian accounting practices. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Braskem S.A. as of December 31, 2015, and of its consolidated financial performance and its consolidated cash flows for the year then ended, in accordance with International Financial Reporting Standards issued by the International Accounting Standards Board – IASB and the accounting practices adopted in Brazil. Emphasis of a matter We call attention to note 23 (d) to the financial information that discloses the allegations, events and actions taken by the Company with respect to the ongoing internal investigations and the development of the class action brought in US courts. Our opinion does not contain modifications in relation to this matter. Other matters Audit of the prior year's amounts The individual and consolidated financial statements of Braskem S.A. as at and for the year ended December 31, 2014 were audited by another auditor who expressed an unmodified opinion on those financial statements on February 12, 2015. Statements of value added We have also examined the individual and consolidated statements of value added prepared under the responsibility of the Company’s management for the year ended December 31, 2015, whose reporting is required by the Brazilian Corporate Law, which governs corporations, and considered supplementary information under the International Financial Reporting Standards (IFRS), which do not require the presentation of the statement of value added. Those statements have been subjected to the same audit procedures described before and, in our opinion, are fairly presented, in all material respects, in relation to the basic financial statements taken as a whole. São Paulo, February 16, 2016 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Consolidated Parent company Assets Note Current assets Cash and cash equivalents 5 7,439,723 3,993,359 4,773,251 2,416,288 Financial investments 6 1,172 89,729 1,172 78,243 Trade accounts receivable 7 2,735,144 2,692,612 2,526,510 5,382,456 Inventories 8 5,517,206 5,368,146 4,131,128 3,810,498 Taxes recoverable 10 1,272,004 2,129,837 762,824 1,416,523 Dividends and interest on capital 1,998 87,655 69,955 Prepaid expenses 166,170 99,469 139,668 72,997 Related parties 9 10,507 66,616 118,661 132,413 Derivatives operations 16.2 53,662 33,555 12,616 33,555 Other receivables 300,901 287,876 248,488 201,025 17,498,487 14,761,199 12,801,973 13,613,953 Non-current assets Financial investments 6 46,193 42,494 46,193 42,495 Trade accounts receivable 7 19,822 25,050 4,279,433 23,129 Advances to suppliers 8 135,046 68,988 135,046 68,988 Taxes recoverable 10 1,304,056 1,045,428 1,198,301 962,551 Deferred income tax and social contribution 19 3,226,507 870,206 2,179,354 493,303 Judicial deposits 277,093 230,945 268,572 223,940 Related parties 9 144,633 138,501 124,645 137,477 Insurance claims 63,199 143,932 60,778 139,751 Derivatives operations 16.2 12,280 39,350 Other receivables 298,057 91,905 125,898 47,575 Investments in subsidiaries and jointly-controlled investments 11 82,290 120,024 4,589,947 4,633,042 Other investments 4,064 6,511 3,828 6,123 Property, plant and equipment 12 33,961,963 29,001,490 16,542,078 17,297,907 Intangible assets 13 2,887,604 2,835,728 2,572,341 2,610,027 42,462,807 34,660,552 32,126,414 26,686,308 Total assets 59,961,294 49,421,751 44,928,387 40,300,261 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Current liabilities Trade payables 11,698,695 10,852,410 9,557,676 10,443,712 Borrowings 14 1,968,540 1,418,542 2,567,124 2,134,951 Project finance 15 302,266 26,462 Derivatives operations 16.2 57,760 95,626 8,351 18,588 Payroll and related charges 605,059 533,373 446,125 412,890 Taxes payable 17 744,660 203,392 221,305 117,696 Dividends 753,668 215,888 753,668 218,664 Advances from customers 119,680 99,750 44,528 45,887 Sundry provisions 20 93,942 88,547 67,190 53,049 Post-employment benefits 21 336,357 336,357 Accounts payable to related parties 9 4,297,735 447,357 Other payables 22 337,959 212,945 207,730 110,814 Non-current liabilities Trade payables 57,148 3,420,281 Borrowings 14 25,370,260 18,918,021 8,207,012 7,863,666 Project finance 15 11,975,167 7,551,033 Derivatives operations 16.2 1,184,741 594,383 1,184,741 594,383 Taxes payable 17 26,716 30,699 25,825 30,634 Accounts payable to related parties 9 10,905,207 10,008,077 Ethylene XXI Project Loan 18 1,538,784 792,188 Deferred income tax and social contribution 19 731,241 603,490 Post-employment benefits 21 154,707 69,176 54,166 Provision for losses on subsidiaries 137,013 654,766 Advances from customers 31,116 88,402 12,813 26,147 Sundry provisions 20 653,972 505,677 571,349 439,915 Other payables 22 217,502 291,040 167,060 254,933 Shareholders' equity 24 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 2,882,019 736,180 2,882,019 736,180 Other comprehensive income (9,085,256) (2,924,057) (9,085,256) (2,924,057) Treasury shares (49,819) (48,892) (927) Accumulated profits Total attributable to the Company's shareholders 2,022,596 6,038,883 2,071,488 6,087,775 Non-controlling interest (684,885) (144,533) Total liabilities and shareholders' equity The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations Years ended December 31 All amounts in thousands of reais, except earnings per share Consolidated Parent company Note Net sales revenue 26 47,282,996 46,031,389 33,406,033 26,927,750 Cost of products sold (36,902,086) (40,057,341) (25,675,861) (23,544,968) Gross profit 10,380,910 5,974,048 7,730,172 3,382,782 Income (expenses) Selling and distribution (1,122,012) (1,155,800) (813,888) (692,879) General and administrative (1,325,342) (1,210,124) (864,572) (801,433) Research and development (176,431) (138,441) (110,583) (96,800) Results from equity investments 11(c) 2,219 3,929 752,037 621,002 Other operating income (expenses), net 28 (707,153) 95,596 (346,398) 344,574 Operating profit 7,052,191 3,569,208 6,346,768 2,757,246 Financial results 29 Financial expenses (4,193,533) (2,745,864) (5,017,326) (2,762,120) Financial income 1,701,027 355,221 3,196,009 945,580 Profit before income tax and social contribution 4,559,685 1,178,565 4,525,451 940,706 Current and deferred income tax and social contribution 19 (1,660,905) (452,264) (1,385,140) (76,642) Profit for the year 2,898,780 726,301 3,140,311 864,064 Attributable to: Company's shareholders 3,140,311 864,064 Non-controlling interest in Braskem Idesa (241,531) (137,763) Profit for the year 2,898,780 726,301 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of comprehensive income Years ended December 31 All amounts in thousands of reais Continued Consolidated Parent company Note Profit for the year 2,898,780 726,301 3,140,311 864,064 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge (686,991) (352,700) (587,825) (166,798) Income tax and social contribution 228,415 116,532 199,860 56,711 Fair value of cash flow hedge - Braskem Idesa (74,375) (139,428) Income tax and social contribution 21,416 44,868 Fair value of cash flow hedge from jointly-controlled 2,295 2,295 (456,281) (236,168) (438,629) (204,647) Exchange variation of foreign sales hedge 16.3(a.i) (8,437,079) (2,119,069) (8,437,079) (2,119,068) Income tax and social contribution on exchange variation 2,868,607 720,483 2,868,607 720,483 Exchange variation of foreign sales hedge - Braskem Idesa 16.3(a.ii) (1,589,544) (656,783) (1,192,158) (492,587) Income tax on exchange variation - Braskem Idesa 476,518 197,035 357,389 147,776 (6,681,498) (1,858,334) (6,403,241) (1,743,396) Foreign subsidiaries currency translation adjustment 644,308 147,453 709,722 144,880 Total Items that will not be reclassified to profit or loss Defined benefit plan actuarial loss (849) (849) Total Total comprehensive loss for the year Attributable to: Company's shareholders (2,992,686) (939,099) Non-controlling interest in Braskem Idesa (602,854) (281,649) Total comprehensive loss for the year Parent company 2015 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company 25 at the end of the year (R$) Earnings per share - common 3.9474 1.0857 Earnings per share - preferred shares class "A" 3.9474 1.0857 Earnings per share - preferred shares class "B" 0.6065 0.6062 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Unrealized Other Braskem Non-controlling Total Capital Legal Retention of profit comprehensive Treasury Retained shareholders' interest in shareholders' Note Capital reserve reserve profits reserve income shares earnings interest Braskem Idesa equity At december 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the year: Profit for the year 864,064 864,064 (137,763) 726,301 Exchange variation of foreign sales hedge, net of taxes (1,743,396) (1,743,396) (114,938) (1,858,334) Fair value of cash flow hedge, net of taxes (204,647) (204,647) (31,521) (236,168) Foreign subsidiaries currency translation adjustment 144,880 144,880 2,573 147,453 (1,803,163) 864,064 (939,099) (281,649) (1,220,748) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (27,238) 27,238 Realization of deemed cost of jointly-controlled investment, net of taxes (965) 965 (28,203) 28,203 Contributions and distributions to shareholders: Prescribed dividends 682 682 682 Additional dividends approved by the General Meeting (354,842) (354,842) (354,842) Legal reserve 44,647 (44,647) Mandatory minimum dividends (212,076) (212,076) (212,076) Additional dividends proposed 270,517 (270,517) Retained earnings 365,709 (365,709) 44,647 365,709 (84,325) (892,267) (566,236) (566,236) At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,038,883 5,894,350 Comprehensive income for the year: Profit for the year 3,140,311 3,140,311 (241,531) 2,898,780 Exchange variation of foreign sales hedge, net of taxes (6,403,241) (6,403,241) (278,257) (6,681,498) Fair value of cash flow hedge, net of taxes (438,629) (438,629) (17,652) (456,281) Foreign currency translation adjustment 709,722 709,722 (65,414) 644,308 (6,132,148) 3,140,311 (2,991,837) (602,854) (3,594,691) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 Realization of deemed cost of jointly-controlled investment, net of taxes (966) 966 Actuarial gains post-employment benefits of subsidiaries , net of taxes (849) (849) (849) (29,051) 28,202 (849) (849) Contributions and distributions to shareholders: Capital increase 62,502 62,502 Repurchase of treasury shares 24(b) (927) (927) (927) Prescribed dividends 479 479 479 Additional dividends proposed (270,517) (270,517) (270,517) Legal reserve 24(f.1) 158,450 (158,450) Proposed dividends 24(f.1) 247,364 (1,000,000) (752,636) (752,636) Retained earnings 24(f.1) 2,010,542 (2,010,542) 158,450 2,010,542 (23,153) (927) (3,168,513) (1,023,601) 62,502 (961,099) At December 31, 2015 8,043,222 232,430 229,992 2,404,663 247,364 2,022,596 1,337,711 The Management notes are an integral part of the financial statements. 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent Company Revenue reserves Unrealized Other Total Capital Legal Retention of profit comprehensive Treasury Retained shareholders' Note Capital reserve reserve profits reserve income shares earnings equity At december 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,593,110 Comprehensive income for the year: Profit for the year 864,064 864,064 Exchange variation of foreign sales hedge, net of taxes (1,743,396) (1,743,396) Fair value of cash flow hedge, net of taxes (204,647) (204,647) Foreign subsidiaries currency translation adjustment 144,880 144,880 (1,803,163) 864,064 (939,099) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (965) 965 Realization of deemed cost of jointly-controlled investment, net of taxes (27,238) 27,238 (28,203) 28,203 Contributions and distributions to shareholders: Absorption of losses 682 682 Loss on interest in subsidiary (354,842) (354,842) Legal reserve 44,647 (44,647) Mandatory minimum dividends (212,076) (212,076) Additional dividends proposed 270,517 (270,517) Retained earnings 365,709 (365,709) 44,647 365,709 (84,325) (892,267) (566,236) At December 31, 2014 8,043,222 232,430 71,542 394,121 270,517 6,087,775 Comprehensive income for the year: Profit for the year 3,140,311 3,140,311 Exchange variation of foreign sales hedge, net of taxes (6,403,241) (6,403,241) Fair value of cash flow hedge, net of taxes (438,629) (438,629) Foreign currency translation adjustment 709,722 709,722 (6,132,148) 3,140,311 (2,991,837) Equity valuation adjustments: Realization of deemed cost of jointly-controlled investment, net of taxes (966) 966 Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 Post-employment benefits of subsidiaries actuarial gains, net of taxes (849) (849) (29,051) 28,202 (849) Contributions and distributions to shareholders: Repurchase of treasury shares 24(b) (927) (927) Prescribed dividends 479 479 Additional dividends proposed (270,517) (270,517) Legal reserve 24(f.1) 158,450 (158,450) Proposed dividends 24(f.1) 247,364 (1,000,000) (752,636) Retained earnings 24(f.1) 2,010,542 (2,010,542) 158,450 2,010,542 (23,153) (927) (3,168,513) (1,023,601) At December 31, 2015 8,043,222 232,430 229,992 2,404,663 247,364 2,071,488 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of cash flows Years ended December 31 All amounts in thousands of reais Consolidated Parent company Note Profit before income tax and social contribution 4,559,685 1,178,565 4,525,451 940,706 Adjustments for reconciliation of profit Depreciation, amortization and depletion 2,114,929 2,056,362 1,774,973 1,317,928 Results from equity investments 11(c) (2,219) (3,929) (752,037) (621,002) Interest and monetary and exchange variations, net 3,249,558 1,560,734 3,235,082 1,580,449 Gain from divestment in subsidiary 1(a) (277,338) (277,338) Other 130,758 9,805 28,779 5,151 Changes in operating working capital Held-for-trading financial investments 118,929 (19,057) 109,913 (7,755) Trade accounts receivable (38,586) 144,087 (1,400,963) (848,467) Inventories (161,419) (270,351) (347,679) (331,705) Taxes recoverable 831,507 486,082 464,733 111,672 Prepaid expenses (66,701) (36,472) (66,671) (31,518) Other receivables (132,865) 27,832 37,751 53,700 Trade payables (2,205,683) (419,476) (574,871) 229,652 Taxes payable 221,371 (539,262) 96,077 (688,383) Advances from customers (37,356) (261,886) (14,693) (20,047) Sundry provisions 153,690 38,674 145,575 18,020 Other payables 708,267 677,071 (267,825) 128,692 Cash from operations Interest paid (1,034,811) (356,333) (431,567) (530,907) Project finance - transactions costs paid 15 (51,355) (65,098) Income tax and social contribution paid (232,302) (138,144) (46,784) (45,217) Net cash generated by operating activities Proceeds from the sale of fixed assets 1,282 10,646 605 10,344 Proceeds from the sale of investments 1(a) 315,000 315,000 Cash effect of discontinued operations 23,149 Acquisitions of investments in subsidiaries and associates (55) (10,708) Acquisitions to property, plant and equipment (i) 12(a) (4,057,123) (5,301,778) (1,026,669) (1,216,985) Acquisitions of intangible assets 13 (20,106) (30,269) (20,088) (27,151) Held-for-maturity financial investments 2,441 29,380 (28) 29,380 Net cash used in investing activities Short-term and Long-term debit Obtained borrowings 5,481,546 6,174,678 2,918,405 3,544,652 Payment of borrowings (6,087,217) (6,692,638) (4,515,350) (3,934,408) Project finance 15 Obtained funds 1,501,939 1,894,507 Payment of borrowings (510,715) Related parties Obtained loans 1,108,868 626,928 Payment of loans (2,142,746) (889,256) Transactions current active 1,766 1,018,781 Dividends paid (482,117) (482,147) (482,117) (482,147) Repurchase of treasury shares (927) (927) Net cash provided by (used in) financing activities 894,400 Exchange variation on cash of foreign subsidiaries (508,036) (51,690) Increase (decrease) in cash and cash equivalents Represented by Cash and cash equivalents at the beginning of the year 3,993,359 4,335,859 2,416,288 2,425,078 Cash and cash equivalents at the end of the year 7,439,723 3,993,359 4,773,251 2,416,288 Increase (decrease) in cash and cash equivalents (i) Includes capitalized financial charges paid: Consolidated 2015 - R$786,063 (2014 - R$623,162) and Parent company 2015 - R$119,666 (2014 - R$74,550). The Management notes are an integral part of the financial statements. 7 Braskem S.A. Statement of value added Years ended December 31 All amounts in thousands of reais Consolidated Parent comapny Revenue Sale of goods, products and services, including discontinued operations 53,803,890 52,689,183 39,342,353 31,229,283 Other income (expenses), net (636,824) 153,095 (272,015) 376,346 Allowance for doubtful accounts (51,368) (81,078) (46,489) (78,081) Inputs acquired from third parties Cost of products, goods and services sold (40,772,490) (43,912,319) (28,680,882) (17,151,231) Material, energy, outsourced services and others (1,436,092) (1,503,512) (1,117,036) (9,836,363) Impairment of assets 503 3,395 (9,841) 3,022 Gross value added Depreciation, amortization and depletion (2,114,929) (2,056,362) (1,774,973) (1,317,928) Net value added produced by the entity Value added received in transfer 359,861 Results from equity investments 2,219 3,929 752,037 621,002 Financial income 1,701,027 355,221 3,196,009 945,580 Other 256 711 84 383 Total value added to distribute Personnel 740,476 Direct compensation 943,263 836,525 551,092 394,135 Benefits 204,766 196,911 129,871 85,102 FGTS (Government Severance Pay Fund) 61,703 62,109 59,513 42,309 Taxes, fees and contribuitions 902,864 Federal 1,668,930 522,134 1,500,585 172,160 State 276,024 363,551 784,988 295,334 Municipal 23,099 17,179 10,614 (24) Remuneration on third parties' capital Financial expenses (including exchange variation) 4,173,254 2,708,331 5,007,564 2,775,028 Rentals 246,373 219,222 204,709 163,905 Remuneration on own capital 726,301 Profit for the year 3,140,311 864,064 3,140,311 864,064 Non-controlling interests in loss for the year (241,531) (137,763) Value added distributed The Management notes are an integral part of the financial statements. 8 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 1 Operations Braskem S.A. (hereinafter “Parent Company”) is a public company headquartered in the city of Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 of which in the Brazilian states of Alagoas (“AL”), Bahia (“BA”), Rio de Janeiro (“RJ”), Rio Grande do Sul (“RS”) and São Paulo (“SP”), five are located in the United States, in the states of Pennsylvania, Texas and West Virginia and two are located in Germany, in the cities of Wesseling and Schkopau. These units produce thermoplastic resins – polyethylene (“PE”), polypropylene (“PP”) and polyvinyl chloride (“PVC”), as well as basic petrochemicals. Braskem is also engaged in the import and export of chemicals, petrochemicals and fuels, the production, supply and sale of utilities such as steam, water, compressed air, industrial gases, as well as the provision of industrial services and the production, supply and sale of electric energy for its own use and use by other companies. Braskem also invests in other companies, either as a partner or as shareholder. The Company is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements (i) On December 31, 2013, the parent company entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) for R$315,000. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its management and consequently the transfer of the management of its operations to OA, upon the recognition of a gain (“Other operating income (expenses), net”) of R$277,338. (ii) In September 2015, the parent company entered into a private agreement for the transfer of all its shares issued by the subsidiary Braskem Idesa S.A.P.I ("Braskem Idesa") to the subsidiary Braskem Netherlands B.V ("Braskem Netherlands"). (b) Naphtha agreement with Petrobras On December 23, 2015, Braskem and Petrobras entered into a new agreement for the annual supply of 7 million tons of petrochemical naphtha for five years as of December 23, 2015 (Note 9). (c) Net working capital On December 31, 2015, net working capital at the Parent Company was negative R$5,369,459 (R$726,012 in 2014). On the other hand, consolidated net working capital was positive R$816,258 (R$677,907 in 2014). The consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reasons, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the consolidated group. 2 Summary of significant accounting policies The principal accounting policies applied consistently in the preparation of these financial statements are described in the notes of the items on which they have impacts. 9 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Basis of preparation and presentation of the financial statements The financial statements have been prepared under the historical cost convention and were adjusted, when necessary, to reflect the fair value of assets and liabilities. The preparation of financial statements requires the use of certain estimates. It also requires Management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 3. The issue of these financial statements was authorized by the Executive Director on February 16, 2016. Consolidated financial statements The consolidated financial statements were prepared and presented in accordance with accounting practices adopted in Brazil, including the standards issued by the Brazilian Accounting Pronouncements Committee (“CPC”), and in accordance with the International Financial Reporting Standards (“IFRS”) issued by the IASB. All the financial statements’ relevant information are properly supported and correspond to the information used by Management in the Company’s management. The individual and consolidated Statement of Value Added (“DVA”) is required under Brazilian Corporation Law and under the accounting practices adopted in Brazil for public companies. IFRS does not require the presentation of this statement. As a result, under IFRS, it is presented as supplementary information, without prejudice to financial statements. 10 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (a) Consolidation The consolidated financial statements comprise the financial statements of the Parent Company and the following entities: Total and voting interest - % Headquarters Direct and Indirect subsidiaries Alclor Química de Alagoas Ltda ("Alclor") (i) Brazil 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") - EUA 100.00 100.00 Braskem America, Inc. (“Braskem America”) - EUA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) - Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") (ii) Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (ii) Austria 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") (iii) Chile - - Braskem Europe GmbH ("Braskem Alemanha") - Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) - Cayman Islands 100.00 100.00 Braskem Idesa - Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") - Mexico 75.00 75.00 Braskem Importação e Exportação Ltda. ("Braskem Importação") (iv) Brazil - 100.00 Braskem Incoporated Limited ("Braskem Inc") - Cayman Islands 100.00 100.00 Braskem Mexico Proyectos S.A. de C.V. SOFOM ("Braskem México Sofom") - Mexico 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") - Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") - Mexico 100.00 100.00 Braskem Holanda - Netherlands 100.00 100.00 Braskem Netherlands Finance B.V. (“Braskem Holanda Finance”) - Netherlands 100.00 Braskem Netherlands Inc. B.V. (“Braskem Holanda Inc”) - Netherlands 100.00 Braskem Participações S.A. ("Braskem Participações") (iv) Brazil - 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) - Chile 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") (v) Spain - 100.00 Braskem Petroquímica Ltda. ("Braskem Petroquímica") - Brazil 100.00 100.00 Braskem Qpar S.A. ("Braskem Qpar") (iii) Brazil - - Quantiq Distribuidora Ltda. ("Quantiq") - Brazil 100.00 100.00 IQAG Armazéns Gerais Ltda. ("IQAG") - Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) - Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) (vi) Uruguay - 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) (iv) Brazil - 100.00 - - Specific Purpose Entity ("SPE") - - Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("FIM Júpiter") Brazil 100.00 100.00 (i) In the process of merger. (ii) In the process of dissolution. (iii) Merged in December 2014. (iv) Merged in February 2015. (v) Dissolved in September 2015. (vi) Dissolved in March 2015. 11 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (a.i) Reconciliation of equity and profit (loss) for the year between parent company and consolidated Shareholders' equity Profit for the year Parent company 2,071,488 6,087,775 3,140,311 864,064 Braskem shares owned by subsidiary Braskem Petroquímica (48,892) (48,892) Non-controlling interest of Braskem Idesa (684,885) (144,533) (241,531) (137,763) Consolidated 1,337,711 5,894,350 2,898,780 726,301 Parent company financial statements The parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil, following the provisions in Federal Law 6,404/76 (“Brazilian Corporation Law”), and subsequent amendments, and the standards issued by CPC and are disclosed together with the consolidated financial statements. Foreign currency translation (a) Functional and presentation currency The functional and presentation currency of the Company is the real. (b) Functional currency other than the Brazilian real Some subsidiaries have a different functional currency from that of the Parent Company, as follows: Functional currency Subsidiaries Braskem Alemanha, Braskem Austria e Braskem Austria Finance Euro Braskem America, Braskem America Finance, Braskem Holanda Finance, Braskem Holanda Inc e Braskem México Sofom U.S.dollar Braskem Holanda (i) U.S.dollar Braskem Idesa , Braskem Idesa Serviços, Braskem México e Braskem México Serviços (ii) Mexican peso (i) Two events determined the change of the functional currency of the subsidiary Braskem Holanda from Brazilian real to U.S. dollar as of 2015. The first was the definition of Braskem Holanda as the party responsible for the purchase and sale of naphtha and basic petrochemicals produced by Braskem in the export markets, which is fully made in U.S. dollar, with its own administrative and commercial structure. The second event was the creation of two wholly-owned subsidiaries of Braskem Holanda to raise funds in the international financial market and transfer these funds to the Parent Company and its subsidiaries in Brazil and abroad. These financial transactions are conducted in U.S. dollar. Thus, Management decided to change prospectively the functional currency of Braskem Holanda as of January 1, 2015. Assets, liabilities, capital and other items comprising the shareholders’ equity of Braskem Holanda whose functional currency was the Brazilian real on December 31, 2014 were converted into U.S. dollar at a fixed exchange rate of US$1 to R$2.6562 on December 31, 2014. (ii) Braskem Idesa will go operational in 2016. Due to the impact of this operation on the local market, the Management will evaluate during this first year of operation if the Mexican peso should, in fact, continue to be the functional currency of this subsidiary. The other subsidiaries adopt the Brazilian real as functional currency. 12 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Exchange variation effects The main effects from exchange variation that impacted these financial statements are shown below: End of period rate at December 31 Average rate Variation Variation U.S. dollar - Brazilizan real 3.9048 2.6562 47.01% 3.3387 2.3547 41.79% U.S. dollar - Mexican peso 17.3700 14.7180 18.02% 15.8846 13.3113 19.33% U.S. dollar - Euro 0.9187 0.8231 11.61% 0.9019 0.7545 19.55% New or revised pronouncements with first-time adoption in 2016 The Company evaluated the Brazilian Securities and Exchange Commission (“CVM”) Resolution 739/15, which altered several pronouncements and concluded that none of the amendments will cause any impact on its financial statements. New or revised pronouncements that are not yet effective IFRS 9 – “Financial instruments” – this pronouncement was issued by IASB in July 2014 to address the classification and measurement, impairment and hedge accounting, all in a single document. The main amendment refers to the change in the calculation and disclosure methodology of the allowance for doubtful accounts due to the adoption of the concept of provision for expected loss instead of incurred loss. In addition, the Company will evaluate if its receivables have a significant financial component and therefore define whether the simplified or general method to calculate the provision will be adopted. This standard has not yet been issued by the CPC and should be adopted as from 2018. IFRS 15 – “Revenue from contracts with customers” – this pronouncement was issued by IASB in May 2014 and addresses the recognition of revenue from contracts with customers. The Company assessed its contracts and, considering the changes to the standard, concluded that it is not expected to materially impact its financial statements. This standard has not yet been issued by the CPC and will be adopted as from January 2018. IFRS 16 – “Leases” – this pronouncement was issued by IASB in January 2016 and requires lessees to recognize the liability of the future payments and the right of use of the leased asset for virtually all lease contracts, including operating leases. This standard has not yet been issued by the CPC and will be adopted as from January 2019. Management is yet to assess IFRS 16's full impact. 3 Application of critical estimates and judgments Critical estimates and judgments are those that require the most difficult, subjective or complex judgments by management, usually as a result of the need to make estimates that affect issues that are inherently uncertain. Estimates and judgments are continually reassessed and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual results can differ from planned results due to differences in the variables, assumptions or conditions used in making estimates. The Company makes a series of other estimates that are presented in the respective notes, such as allowance for doubtful accounts, fair-value adjustment of inventories and provision for repairing environmental damage. In order to provide an understanding of the way the Company forms its judgments on future events, the variables and assumptions used in critical estimates are presented below: 13 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Deferred income tax and social contribution The recognition and the amount of deferred taxes assets depend on the generation of future taxable income, which requires the use of an estimate related to the Company’s future performance. These estimates are included in the business plan, which is annually submitted to the Board of Directors for approval. This plan is prepared by the Executive Board using as main variables the price of the products manufactured by the Company, price of inputs, gross domestic product, exchange variation, interest rate, inflation rate and fluctuations in the supply and demand of inputs and finished products. These variables are obtained from expert external consultants, historical performance of the Company and its capacity to generate taxable income, internal programs focused on operational efficiency, and specific incentives from the Brazilian government for the petrochemical sector in Brazil. Fair value of derivative and non-derivative financial instruments The Company evaluates the derivative financial instruments at their fair value and the main sources of information are the stock exchanges, commodities and futures markets, disclosures of the Central Bank of Brazil and quotation services like Bloomberg and Reuters. Nevertheless, the high volatility of the foreign exchange and interest rate markets in Brazil has been causing significant changes in future rates and interest rates over short periods of time, leading to significant changes in the market value of swaps and other financial instruments. The fair values of non-derivative, quoted financial instruments are based on current bid prices. If the market for a financial asset and for unlisted securities is not active, the Company establishes fair value by using valuation techniques. These include the use of recent arm’s length transactions, reference to other instruments that are substantially the same, discounted cash flow analysis, and option pricing models that make maximum use of market inputs and rely as little as possible on information provided by the Company’s Management. Useful life of assets The Company recognizes the depreciation and depletion of its long-lived assets based on their useful life estimated by independent appraisers and approved by the Company’s technicians taking into consideration the experience of these professionals in the management of Braskem’s plants. The useful lives initially established by independent appraisers are normally reviewed at the end of every year by the Company’s technicians in order to check whether they need to be changed. This review may take place during the year in case of possible non-recurring events. The main factors that are taken into consideration in the definition of the useful life of the assets that compose the Company’s industrial plants are the information of manufacturers of machinery and equipment, level of the plants’ operations, quality of preventive and corrective maintenance and the prospects of technological obsolescence of assets. The Company’s management also decided that (i) depreciation should cover all assets value because when the equipment and installations are no longer operational, they are sold by amounts that are immaterial; and (ii) land is not depreciated because it has an indefinite useful life. 14 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The useful lives applied to the assets determined the following average depreciation and depletion rates: (%) Buildings and improvements 3.42 3.38 Machinery, equipment and installations 8.42 7.29 Mines and wells 8.89 8.83 Furniture and fixtures 10.48 10.82 IT equipment 20.55 20.15 Lab equipment 9.80 9.59 Security equipment 9.91 9.79 Vehicles 19.09 19.91 Other 18.98 18.19 Impairment test and analysis (a) Tangible and intangible assets with defined useful lives On the reporting date of each of its financial statements, the Company conducts an analysis to determine the existence of any indication that the book balance of long-lived tangible assets and intangible assets with defined useful lives may not be recoverable. This analysis is conducted to assess the existence of scenarios that could adversely affect its cash flow and, consequently, its ability to recover the investment in such assets. These scenarios arise from issues of a macroeconomic, legal, competitive or technological nature. Some significant and notable aspects considered by the Company in this analysis include: (i) the possibility of an oversupply of products manufactured by the Company or of a significant reduction in demand due to adverse economic factors; (ii) the prospects of material fluctuations in the prices of products and inputs; (iii) the likelihood of the development of new technologies or raw materials that could materially reduce production costs and consequently impact sales prices, ultimately leading to the obsolescence of the industrial facilities of the Company; and (iv) changes in the general regulatory environment that make the production process of Braskem infeasible or that significantly impact the sale of its products. For this analysis, the Company maintains an in-house team with a more strategic vision of the business and also remains in permanent contact with a team of external consultants. If the aforementioned variables indicate any material risk to cash flows, the Management of Braskem conducts impairment tests in accordance with Note 3.4(b). The assets are allocated to the Cash Generating Units (“CGU”) as follows: Basic Petrochemicals operating segment: · CGU UNIB Bahia: represented by assets of the basic petrochemicals plants located in the state of Bahia; · CGU UNIB South: represented by assets of the basic petrochemicals plants located in the state of Rio Grande do Sul; · CGU UNIB Southeast: represented by assets of the basic petrochemicals plants located in the states of Rio de Janeiro and São Paulo; 15 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Polyolefins operating segment: · CGU Polyethylene: represented by assets of the PE plants located in Brazil; · CGU Polypropylene: represented by assets of the PP plants located in Brazil; · CGU Renewables: represented by the assets of the Green PE plant located in Brazil; Vinyls operating segment: · CGU Vinyls: represented by assets of PVC plants and chloride soda located in Brazil; International businesses operating segment: · CGU Polypropylene USA: represented by assets of PP plants located in the United States; · CGU Polypropylene Europe: represented by assets of PP plants located in Germany; Chemical Distribution operating segment: · Represented by assets of the subsidiaries Quantiq and IQAG. In 2016, the Company will report a new operating segment from the beginning of the industrial operations of the subsidiary Braskem Idesa. (b) Intangible assets with indefinite useful lives The balances of goodwill from future profitability arising from business combinations and intangible assets with indefinite useful lives are tested for impairment once a year. These tests are based on the projected cash generation for a five-year period, which are extracted from the business plan of the Company and cited in Note 3.1. In addition to the projected cash flow for the period from 2016 to 2020, perpetuity is also calculated based on the long-term vision. Note that real growth is not considered for the calculation of perpetuity. Cash flows and perpetuity are adjusted to present value at a discount rate based on the Weighted Average Cost of Capital (“WACC”). The goodwill allocated to the Polyolefins operating segment (Note 13 (a)) was generated in a business combination that resulted in the simultaneous acquisition of polypropylene and polyethylene plants. The main raw materials of these plants were already supplied by the Parent Company, which allowed for the obtainment of significant synergies in the operation. These synergies were one of the main drivers of that acquisition. Accordingly, the Company’s management tested this goodwill for impairment in the ambit of their operating segment since the benefits of the synergies are associated with all units acquired. The remaining existing goodwill is allocated to the UNIB South CGU and to the Vinyls operating segment (Note 13(a)). Provisions and contingent liabilities Existing contingent liabilities and provisions are mainly related to litigation in the judicial and administrative spheres arising from primarily labor, pension, civil and tax lawsuits and administrative procedures. The Management of Braskem, based on the opinion of its external legal advisors, classifies these proceedings in terms of probability of loss as follows: 16 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Probable loss – these are proceedings for which there is a higher probability of loss than of a favorable outcome, i.e., the probability of loss exceeds 50%. For these proceedings, the Company recognizes a provision that is determined as follows: (i) labor claims – the amount of the provision corresponds to the amount to be disbursed as estimated by the Company’s legal counsels; (ii) tax claims - the amount of the provision corresponds to the value of the matter plus charges corresponding to the variation in the Selic rate; and (iii) other claims – the amount of the provision corresponds to the value of the matter. Possible loss – these are proceedings for which the possibility of loss is greater than remote. The loss may occur, however, the elements available are not sufficient or clear to allow for a conclusion on whether the trend is for a loss or a gain. In percentage terms, the probability of loss is between 25% and 50%. For these claims, except for the cases of business combinations, the Company does not recognize a provision and mentions the most significant ones in a note to the financial statements (Note 23). In business combination transactions, in accordance with the provision in CPC 15 and IFRS 3, the Company records the fair value of the claims based on the assessment of loss (Note 20). The amount of the provision corresponds to the value of the matter, plus charges corresponding to the variation in the Selic rate, multiplied by the probability of loss, as determined by our external counsels. The Company’s management believes that the estimates related to the outcome of the proceedings and the possibility of future disbursement may change in view of the following: (i) higher courts may decide in a similar case involving another company, adopting a final interpretation of the matter and, consequently, advancing the termination of the of a proceeding involving the Company, without any disbursement or without implying the need of any financial settlement of the proceeding; and (ii) programs encouraging the payment of the debts implemented in Brazil at the Federal and State levels, in favorable conditions that may lead to a disbursement that is lower than the one that is recognized in the provision or lower than the value of the matter. Hedge accounting The Parent Company designated liabilities in foreign currency to hedge the future cash flows generated by its exports. This decision was based on two important assumptions and judgments: (i) the performance of exports according to its business plan (Note 3.1), which are inherent to the market and business where it operates, and (ii) the ability of the Company to refinance its liabilities in U.S. dollar, since the priority financing in U.S. dollar is part of the Company’s guidelines and strategy. In addition to the ability to refinance its U.S. dollar liabilities, the maintenance of a minimum level of net liabilities in U.S. dollar is envisaged in the Financial Policy of the Company. The subsidiary Braskem Idesa designated all of the financing it obtained for the construction of its industrial plant to protect part of its sales to be made in the same currency as said financing, the U.S. dollar. The sales estimate is included in the project that was presented to the banks/lenders, which, due to the consistency of the projection, granted Braskem Idesa a financing line to be paid exclusively using the cash generated by these sales. All the commercial considerations of the project were based on market studies conducted by expert consulting firms during the feasibility-analysis phase. All hedge transactions conducted by the Company are in compliance with the accounting procedures and practices adopted by Braskem, and effectiveness tests are conducted for each transaction every quarter, which prove the effectiveness of its hedge strategy. 17 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The Company determined that hedged items for the Parent Company and the subsidiary Braskem Idesa will be characterized by the first sales in U.S. dollars in each quarter until the amount designated for each period is reached (Note 16). The liabilities designated for hedge will be aligned with the hedging maturity schedule and the Company’s financial strategy. 4 Risk management Braskem is exposed to market risks arising from variations in commodity prices, foreign exchange rates and interest rates, credit risks of its counterparties in cash equivalents, financial investments and trade accounts receivable, and liquidity risks to meet its obligations from financial liabilities. Braskem adopts procedures for managing market and credit risks that are in conformity with its Financial Policy approved by the Board of Directors on August 9, 2010. The purpose of risk management is to protect the cash flows of Braskem and reduce the threats to the financing of its operating working capital and investment programs. Market risks Braskem prepares a sensitivity analysis for foreign exchange rate and interest rate risks to which it is exposed, which is presented in Note 16.5. (a) Exposure to commodity risks Braskem is exposed to the variation in the prices of various commodities (naphtha, PE, PP, PVC, etc.) and, in general, seeks to transfer the variations caused by fluctuations in market prices. (b) Exposure to foreign exchange risk Braskem has commercial operations denominated in or pegged to foreign currencies. Braskem’s inputs and products have prices denominated in or strongly influenced by international prices of commodities, which are usually denominated in U.S. dollar. Additionally, Braskem has long-term loans in foreign currencies that expose it to variations in the foreign exchange rate between the functional currency (Brazilian real, Mexican peso and Euro) and the foreign currency, in particular the U.S. dollar. Braskem manages its exposure to foreign exchange risk through the combination of debt, financial investments, accounts receivable and raw material purchases denominated in foreign currencies and through derivative operations. Braskem’s Financial Policy for managing foreign exchange risks provides for the maximum and minimum coverage limits that must be observed and which are continuously monitored by its Management. On December 31, 2015, Braskem prepared a sensitivity analysis for its exposure to the risks of fluctuation in the U.S. dollar, as informed in Note 16.5. (c) Exposure to interest rate risk Braskem is exposed to the risk that a variation in floating interest rates causes an increase in its financial expense due to payments of future interest. Debt denominated in foreign currency subject to floating rates is mainly subject to fluctuations in Libor. Debt denominated in local currency is mainly subject to the variation in the Long-Term Interest Rate (“TJLP”) and in the Interbank Certificate of Deposit (“daily CDI”) rate. In 2014 and 2015, Braskem held swap contracts (Note 16.2.1) in which it: (a.ii)receives the pre-contractual rate and pays the CDI overnight rate; and (b.ii.i) receives Libor and pays a fixed rate. On December 31, 2015, Braskem prepared a sensitivity analysis for the exposure to the floating interest rates Libor, CDI and TJLP, as disclosed in Notes 16.5(b.1) and (b.2). 18 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Exposure to credit risk The transactions that subject Braskem to the concentration of credit risks are mainly in current accounts with banks, financial investments and trade accounts receivable in which Braskem is exposed to the risk of the financial institution or customer involved. In order to manage this risk, Braskem maintains bank current accounts and financial investments with major financial institutions, weighting concentrations in accordance with the credit rating and the daily prices observed in the Credit Default Swap market for the institutions, as well as netting contracts that minimize the total credit risk arising from the many financial transactions entered into by the parties. On December 31, 2015, Braskem held netting contracts with Banco Citibank S.A., HSBC Bank Brasil S.A. – Banco Múltiplo, Banco Itaú BBA S.A., Banco Safra S.A., Banco Santander S.A., Banco Votorantim S.A., Banco West LB do Brasil S.A., Banco Caixa Geral – Brasil S.A., and Banco Bradesco S.A. Approximately 34% of the amounts held in “Cash and cash equivalents” (Note 5) are contemplated by these agreements. The effective netting of these amounts is possible only in the event of default by one of the parties. With respect to the credit risk of customers, Braskem protects itself by performing a rigorous analysis before granting credit and obtaining secured and unsecured guarantees when considered necessary. The maximum exposure to credit risk of non-derivative financial instruments on the reporting date is the sum of their carrying amounts less any provisions for impairment losses. On December 31, 2015, the balance of trade accounts receivable was net of allowance for doubtful accounts (Note 7). Liquidity risk Braskem has a calculation methodology to determine operating cash and minimum cash for the purpose of, respectively: (i) ensuring the liquidity needed to comply with obligations of the following month; and (ii) ensuring that the Company maintains liquidity during potential crises. These amounts are calculated mainly based on the projected operating cash generation, less short-term debts and working capital needs. Braskem has two revolving credit lines for the purpose of managing liquidity risks, which may be used without restrictions in the amounts of: (i) US$750 million, up to December 2019; and (ii) US$500 million up to September 2019. These credit facilities enable Braskem to reduce the amount of cash it holds. As of December 31, 2015, none of these credit lines had been used. The table below shows Braskem’s financial liabilities by maturity. These amounts are calculated from undiscounted cash flows and may not be reconciled with the balance sheet. Consolidated Maturity Until Between one and Between three and More than one year three years five years five years Total Trade payables 11,900,747 57,148 11,957,895 Borrowings 2,073,046 5,205,794 8,169,825 28,311,338 43,760,003 Project finance 335,321 1,720,628 2,291,048 11,963,813 16,310,810 Derivatives 57,760 (6,497) 1,191,238 1,242,501 Ethylene XXI Project Loan 1,538,784 1,538,784 Other payables (i) 112,533 160,761 273,294 At December 31, 2015 14,479,407 7,137,834 11,652,111 41,813,935 75,083,287 (i) Amounts payable to BNDES Participações S.A. (“BNDESPAR”) (Note 22). 19 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Capital management The ideal capital structure, according to Braskem’s Management, considers the balance between own capital and the sum of all payables less the amount of cash and cash equivalents and financial investments. This composition meets the Company’s objectives of perpetuity and of offering an adequate return to shareholders and other stakeholders. This structure also permits borrowing costs to remain at adequate levels to maximize shareholder remuneration. Due to the impact of the U.S. dollar on the Company’s operations, the Management of Braskem believes that the own capital used for capital management purposes should be measured in this currency and on a historical basis. Moreover, the Company may temporarily maintain a capital structure that is different from this ideal. This occurs, for example, during periods of growth, when the Company may finance a large portion of its projects through borrowings, provided that this option maximizes return for shareholders once the financed projects start operating. In order to adjust and maintain the capital structure, the Management of Braskem may also consider the sale of non-strategic assets, the issue of new shares or even adjustments to dividend payments. As is also the case of liquidity, capital is not managed at the Parent Company level, but rather at the consolidated level. 5 Cash and cash equivalents Consolidated Parent Company Cash and banks (i) 873,966 227,237 270,965 52,164 Cash equivalents: Domestic market 2,428,995 2,253,648 2,184,405 1,336,267 Foreign market (i) 4,136,762 1,512,474 2,317,881 1,027,857 Total 7,439,723 3,993,359 4,773,251 2,416,288 (i) On December 31, 2015, it includes cash and banks of R$96,830 (R$26,830 in 2014) and cash equivalents of R$37,809 (R$307,034 in 2014) of the subsidiary Braskem Idesa, available for use in its project (Note 11(d.i)). This item includes cash, bank deposits and highly liquid financial investments available for redemption within three months. These assets are convertible into a known cash amount and are subject to insignificant risk of change in value. Cash equivalents in Brazil are mainly represented by fixed-income instruments and time deposits held by the FIM Jupiter fund. Cash equivalents abroad mainly comprise fixed–income instruments issued by first-class financial institutions (time deposit) with high market liquidity. 20 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 6 Financial investments Consolidated Parent Company Held-for-trading Investments in FIM Sol 85,573 74,088 Other 1,172 4,155 1,172 4,155 Held-to-maturity Quotas of investment funds in credit rights 46,193 42,495 46,193 42,495 Investments in foreign currency (i) 399,005 Compensation of investments in foreign currency (i) (399,005) Total 47,365 132,223 47,365 120,738 In current assets 1,172 89,729 1,172 78,243 In non-current assets 46,193 42,494 46,193 42,495 Total 47,365 132,223 47,365 120,738 (i) The subsidiary Braskem Holanda had a balance of financial investments that was offset by an export prepayment agreement of the Parent Company, in the amount of US$150,000, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco. These operations were settled in May 2015. 7 Trade accounts receivable The Company’s collection period is generally 30 days; therefore, the amount of the trade accounts receivable corresponds to their fair value on the date of the sale. The Company realizes part of its trade accounts receivable through the sale of trade notes to funds that acquire receivables. These operations are not entitled to recourse, for which reason the trade notes are written-off at the moment of the operation. Consolidated Parent Company Consumers Domestic market 1,439,133 1,523,458 1,370,971 1,455,216 Foreign market 1,643,807 1,517,035 5,724,982 4,219,228 Allowance for doubtful accounts (327,974) (322,831) (290,010) (268,859) Total 2,754,966 2,717,662 6,805,943 5,405,585 In current assets 2,735,144 2,692,612 2,526,510 5,382,456 In non-current assets 19,822 25,050 4,279,433 23,129 Total 2,754,966 2,717,662 6,805,943 5,405,585 The breakdown of trade accounts receivable by maturity is as follows: Consolidated Parent company Accounts receivables not past due 2,466,098 2,256,932 6,265,391 4,299,973 Past due securities: Up to 90 days 309,585 531,966 462,797 874,568 91 to 180 days 52,757 45,271 144,629 126,480 As of 180 days 254,500 206,324 223,136 373,423 3,082,940 3,040,493 7,095,953 5,674,444 Allowance for doubtful accounts (327,974) (322,831) (290,010) (268,859) Total customers portfolio 2,754,966 2,717,662 6,805,943 5,405,585 21 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The changes in the balance of the allowance for doubtful accounts are presented below: Consolidated Parent company Balance of provision at the beginning of the year (282,753) (268,859) (200,794) Provision in the year (51,368) (81,078) (46,490) (78,081) Write-offs 46,225 41,000 25,339 35,819 Addition through merger of Braskem Qpar (25,803) Balance of provision at the end of the year The methodology adopted by the Company for recognizing the provision for impairment is based on the history of losses and considers the sum of (i) 100% of the amount of receivables past due for over 180 days; (ii) 50% of the amount of receivables past due for over 90 days; (iii) 100% of the amount of receivables under judicial collection (iv) all the receivables from the first renegotiation maturing within more than 24 months; and (v) 100% of the receivables arising from a second renegotiation with customers. Receivables from subsidiaries are not considered in this calculation. This methodology is revised on an annual basis by the Management of the Company. 8 Inventories Consolidated Parent company Finished goods 3,928,446 3,681,204 2,812,657 2,325,911 Raw materials, production inputs and packaging 1,008,217 1,067,512 879,608 963,550 Maintenance materials 289,568 247,327 196,432 187,773 Advances to suppliers 315,234 346,885 304,816 324,893 Imports in transit and other 110,787 94,206 72,661 77,359 Total 5,652,252 5,437,134 4,266,174 3,879,486 In current assets 5,517,206 5,368,146 4,131,128 3,810,498 In non-current assets 135,046 68,988 135,046 68,988 Total 5,652,252 5,437,134 4,266,174 3,879,486 Inventories are stated at average cost of purchase or production or the estimated price of sale or acquisition, excluding taxes, whichever is lower (market value). The value of finished products includes raw materials, ancillary and maintenance materials used, depreciation of industrial facilities, expenses with Company’s and third-party personnel involved in industrial production and maintenance, and logistics expenses with the transfer of these products from the plants to the sale terminals. A portion of the final inventory of finished products and raw materials was adjusted to fair value, since its value was lower than the cost of production/acquisition. This adjustment totaled R$2,875 (R$83,265 in 2014). For this estimate, the Company considers the purchase/sale price projected for the period during which it expects to sell or consume the product. This period is determined based on the historical data for the turnover of the respective inventory. Advances to suppliers and expenditures with imports in transit are mainly related to operations for the acquisition of raw materials. 22 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 9 Related parties The Parent Company and its subsidiaries carry out transactions among themselves and with other related parties in the ordinary course of its operations and activities. The Company believes that all the conditions set forth in the contracts with related parties meet the Company’s interests. To ensure that these contracts present terms and conditions that are as favorable to the Company as those it would enter into with any other third parties is a permanent objective of Braskem’s management. 23 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (i) Consolidated Consolidated Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet Note subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 12,851 141,550 33,997 188,398 4,347 0 104,857 33,009 142,213 Inventories 138,619 (i) 138,619 108,929 (i) 123,377 (i) 232,306 Related parties 9,927 580 10,507 55 66,375 186 66,616 Other 4,535 4,535 Non-current Advances to suppliers 58,443 (i) 58,443 68,988 (i) 68,988 Related parties - Intracompany loan 78,332 78,332 72,200 72,200 Other 66,301 66,301 66,301 66,301 Total assets 209,913 296,110 34,577 540,600 182,319 433,110 37,730 653,159 Liabilities Current Trade payables 284,973 1,400,485 2,011 1,687,469 459,412 1,497,675 1,957,087 Total liabilities 284,973 1,400,485 2,011 1,687,469 459,412 1,497,675 1,957,087 Transactions Sales of products 64,093 1,620,335 475,836 2,160,264 82,750 1,817,056 326,586 2,226,392 Purchases of raw materials, finished goods services and utilities 3,692,625 (ii) 12,488,618 108,688 16,289,931 3,631,198 (ii) 18,183,600 70,700 21,885,498 Financial income (expenses) 6,723 6,723 964 964 General and administrative expenses Post-employment benefits plan ("EPE") 21.2.2 44,466 44,466 20,695 20,695 Gain from divestment of asset 277,338 (iii) 277,338 Total transactions 3,756,718 14,115,676 628,990 18,501,384 3,991,286 20,001,620 417,981 24,410,887 (i) Amount related to advances to raw material suppliers. (ii) It includes expenses for construction of subsidiary Braskem Idesa project, of which R$3,177,121 for 2015 (R$3,297,400 for 2014) (Note 15). (iii) Amount related to divestment in subsidiary (Note 1(a)(i)). 24 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (ii) Parent Company Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and FIM Sol and Balance sheet Note Inc. Holanda Netherlands Inc Petroquímica America Austria Argentina Other subsidiaries subsidiaries Other FIM Júpiter Total Assets Current Cash and equivalents 1,461,914 1,461,914 Trade accounts receivable 645,621 144,433 38,890 202,937 66,976 12,851 138,226 1,249,934 Inventories 138,619 (ii) 138,619 Dividends and interest on capital 84,150 84,150 Related parties 20,039 46,648 41,987 62 9,925 118,661 Other receivables Non-current Trade accounts receivable 4,261,535 (i) 4,261,535 Advances to suppliers 58,443 (ii) 58,443 Related parties Current accounts Loan agreements 16,541 113 78,332 94,986 Other receivables 29,659 29,659 Total assets 4,278,076 645,621 248,622 85,538 202,937 109,076 209,975 256,142 1,461,914 7,497,901 Liabilities Current Trade payables 3,068,634 686,084 21 2,862 27,715 1,381,150 5,166,466 Accounts payable to related parties Advance to export 15,629 4,065,040 22,171 4,102,840 Other payables 9,538 149,520 689 35,148 194,895 Non-current Trade Payables 3,280,511 (i) 3,280,511 Accounts payable to related parties Advance to export 149,684 9,634,023 1,105,058 10,888,765 Payable notes 14,995 1,447 16,442 Total liabilities 3,460,819 3,078,172 13,699,063 837,051 1,127,939 38,010 27,715 1,381,150 23,649,919 Transações Sales of products 205,900 3,142,740 2,395,057 35,447 234,457 681,102 57,770 1,513,391 8,265,864 Purchases of raw materials, finished products services and utilities 1,457,037 2,752,092 1,923,210 49,342 497,885 11,847,426 18,526,992 Financial income (expenses) (869,178) 930,767 (6,370,438) (113) (367,263) 81,774 64,899 12,161 (3) 6,723 (6,510,671) General and administrative expenses Post-employment benefits 21.2.2 41,589 41,589 Total transactions 793,759 6,825,599 4,318,154 81,774 299,356 742,605 555,652 13,367,540 41,589 20,323,774 (i) The Parent Company reclassified as non-current assets and liabilities, the securities receivable and payable with the related company based on the expected settlement period. (ii) Amount related to advances to raw material suppliers. 25 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Balance sheet Note Inc. Holanda Petroquímica Qpar America Austria Argentina Other subsidiaries subsidiaries Other FIM Sol Total Assets Current Trade accounts receivable 1,490,895 1,490,895 Related parties 2,740,452 472,347 248,350 68,940 116,520 144,367 3,326 103,403 25,031 3,922,736 Inventories 108,929 (i) 123,377 (i) 232,306 Related parties 37 15 24,658 53,684 54 18,081 55 35,642 187 132,413 Other 67,575 2,380 69,955 Non-current Advances to suppliers 68,988 (i) 68,988 Related parties Current accounts 1,863 1,863 Loan agreements 10,787 77 101,858 112,722 Other receivables 22,892 22,892 Total assets 2,751,276 472,362 340,583 122,624 54 116,520 189,660 181,298 364,280 25,218 1,490,895 6,054,770 Liabilities Current Trade payables 5,476,274 11,879 15 1,566 11,748 1,484,614 6,986,096 Accounts payable to related parties Advance to export 191,619 12,319 54,304 258,242 Other payables 1,040 89,449 345 98,281 189,115 Non-current Advance to export 8,797,501 751,705 345,306 9,894,512 Current accounts 97 97 Payable notes 112,021 1,447 113,468 Total liabilities 5,589,335 8,989,120 101,328 764,384 399,610 101,391 11,748 1,484,614 17,441,530 Transações Sales of products 526,614 726,116 957,705 280,139 8,381 232,151 315,309 82,700 1,326,559 239,503 4,695,177 Purchases of raw materials, finished products services and utilities 4,099,980 319,064 424,601 18,840 274,480 12,996,530 27,953 18,161,448 Financial income (expenses) (158,331) (1,568,565) (7) (114,041) (60,753) 8,732 12,893 964 (1,879,108) General and administrative expenses Post-employment benefits 21.2.2 15,484 15,484 Gain from divestment of asset 277,338 (ii) 277,338 Total transactions 4,468,263 1,276,762 704,740 240,883 347,042 634,518 14,324,053 282,940 21,270,339 (i) Amount related to advances to raw material suppliers. (ii) Amount related to divestment in subsidiary (Note 1(a)(i)). 26 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated As provided for in the Company’s bylaws, the Board of Directors has the exclusive power to decide on any contract but those related to the purchase of raw materials that exceed R$5,000 per operation or R$15,000 altogether per year. This provision encompasses contracts between the Parent Company and its subsidiaries and any of its common shareholders, directors of the Company, its parent company or subsidiary or its respective related parties. Additionally, the Company has a Finance and Investment Committee that, among other things, monitors the contracts with related parties that are approved by the Board of Directors. Pursuant to Brazilian Corporation Law, officers and directors are prohibited from: (i)performing any acts of liberality with the use of the Company’s assets and in its detriment; (ii) intervening in any operations in which these officers and directors have a conflict of interest with the Company or in resolutions in which they participate; and (iii) receiving, based on their position, any type of personal advantage from third parties, directly or indirectly, without an authorization under the Bylaws or by the shareholders’ meeting. The related parties that have significant relationship with the Company are as follows: Construtora Norberto Odebrecht S.A. (“CNO”): subsidiary of Odebrecht Odebrecht Ambiental S.A. (“OA”): subsidiary of Odebrecht Aquapolo Ambiental S.A. ("Aquapolo): subsidiary of Odebrecht Ambiental Cetrel S.A. (“Cetrel”): subsidiary of Odebrecht Ambiental Distribuidora de Água Camaçari S.A. (“UTA”): subsidiary of Odebrecht Ambiental Distribuidora de Águas Triunfo S.A. (“DAT”): subsidiary of Odebrecht Ambiental Petrobras: shareholder of Braskem Petrocoque S.A. Indústria e Comércio (“Petrocoque”): subsidiary of Petrobras Refinaria de Petróleo Rio Grandense S.A (“RPR”): jointly-controlled investment of Braskem Petrobras Transportes S.A. Transpetro (“Transpetro”): subsidiary of Petrobras The main transactions with related parties, except subsidiaries of the Company, are summarized below: · Odebrecht and its subsidiaries: (i) In May 2014, an alliance agreement was signed with CNO for maintenance services at the industrial plants in Brazil with duration of four years and estimated total value of R$121 million; (ii) The lease agreement with CNO for the floors in the building where the offices of Braskem are located in São Paulo came into force as of January 1, 2014. The agreement is worth R$226 million and is valid through December 2028; (iii) A n agreement was executed with CNO in September 2012 for the engineering, procurement and construction services of the subsidiary Braskem Idesa Project for an estimated value of US$3 billion and duration through 2015; (iv) In September 2009, the Company entered into an agreement with Aquapolo (a special purpose entity formed by Odebrecht Ambiental and the water utility Companhia de Saneamento Básico do Estado de São Paulo – SABESP for the production of industrial reuse water) for the acquisition of 9.5 million m³/year of reuse water by the plants located in the São Paulo Petrochemical Complex. The agreement is valid through 2053 and has an estimated annual value of R$65 million; 27 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (v) In October 2012, an agreement was executed with Cetrel for the acquisition of 4 million m³/year of reuse water by the plants located in the Industrial Complex of Camaçarí. The contract is worth an estimated R$120 million and is valid through April 2028; (vi) In March 2013, an agreement was executed with UTA for the acquisition of 14.5 million m³/year of industrial water by the plants located in the Industrial Complex of Camaçarí. The contract is worth an estimated R$2.2 billion and is valid through March 2043; (vii) In December 2013, an agreement was executed with DAT for the acquisition of 29 million m³/year of industrial water by the plants located in the Industrial Complex of Triunfo. The contract is worth an estimated R$2.9 billion and is valid through December 2053. · Petrobras and its subsidiaries : (i) Naphtha On December 23, 2015, an agreement was executed with Petrobras for the purchase of 7 million tons/year of petrochemical naphtha for five years. This agreement includes commercial renegotiation rights for both parties as of the third year, in case of changes in certain market conditions. The established price is 102.1% of ARA international benchmark, which is the average price of inputs in the European ports of Amsterdam, Rotterdam and Antwerp. (ii) Naphtha (amendments to agreements) On August 29, 2014, Braskem and Petrobras entered into a new amendment to the naphtha supply contract of 2009, which extended the original contract duration by 6 months (from September 1, 2014 to February 28, 2015). In this amendment, the naphtha pricing formula of the original contract was maintained. It was also established that, if a new long-term contract had been executed, the pricing formula in the new contract would be applied retroactively to any purchases made during the duration of the amendment. On the other hand, if a new long-term contract was not executed, the average price base negotiated between the parties would be valid throughout the duration of the amendment. After applying the average price scenario, it was determined that Braskem was entitled to a refund of R$242,917. This amount was recorded in the first quarter of 2015 under “Cost of goods sold” and settled in the second quarter of 2015. On February 27, 2015, Braskem and Petrobras executed a new amendment valid through August 31, 2015, under the same conditions as in the previous amendment. The naphtha price formula stipulated in the original contract was maintained in this amendment, but if the parties did not sign a new long-term contract, a price adjustment would be applied based on the international naphtha benchmark. For this amendment, a pricing complement was determined for payment to Petrobras in the amount of R$18,486, registered in the second quarter of 2015 under "Cost of goods sold." On September 1, 2015, Braskem and Petrobras signed a new agreement valid until October 31, 2015, under the same conditions as in the previous amendment. For this amendment, a refund for Braskem was calculated in the amount of R$64,434, registered in the fourth quarter of 2015 under "Cost of goods sold." On October 30, 2015, Braskem and Petrobras signed a new amendment to the agreement for the supply of petrochemical naphtha up to December 15, 2015. The price practiced for the duration of this amendment was already definitive. 28 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (iii) Braskem has propylene purchase agreements with Petrobras for the plants located in the Petrochemical Complexes of Triunfo, Rio de Janeiro and São Paulo. These agreements provide for the full supply of approximately 910 thousand tons/year of propylene. The contracted propylene price is based on various international references linked to the most important markets for propylene and polypropylene, particularly the U.S., European and Asian markets. (iv) The Company has an agreement with Petrobras for the supply of: (i) 392.5 tons/year of ethane, and 392.5 tons/year of propane, valid through December 2020; (ii) 438.0 Nm³/year of HLR, valid through January 2020. In addition, the Company had an agreement for the supply of 159.83 GWh/year of electricity, which was terminated in August 2015. (v) Since October 2015, Braskem has gasoline sales agreements with Petrobras with monthly duration. (vi) In January 2015, an amendment to the agreement with Petrobras for the supply of approximately 10.5 thousand tons of caustic soda was signed for the estimated total value of R$15 million and maturing in December 2015. (vii) In July 2015, an agreement was executed with Petrobras for the sale of 30 thousands m³ of aliphatic solvent was signed for R$72 million with duration up to March 2016. (viii) In April 2008, an agreement was executed with Petrocoque for the acquisition of 312.2 thousand tons/year of steam by the Polyethylene units. The contract is worth an estimated R$238.7 million and is valid through September 2019. (ix) In December 2012, an agreement was executed with RPR for the sale through spot trading of petroleum/condensate to Braskem was signed with Petrobras for an estimated amount of R$142 million. This agreement was terminated in September 2015. (x) In June 2015, an agreement was executed with Transpetro for the acquisition of naphtha and condensate handling and storage services by Braskem’s Basic Petrochemicals Unit, located in the Industrial Complex of Triunfo. The contract is worth an estimated R$16 million and is valid through June 2016. (iii) Key management personnel The Company considers “Key management personnel” to be the members of the Board of Directors and the Executive Board, composed of the CEO and vice-presidents. Not all the members of the Executive Board are members of the statutory board. Parent company and consolidated Income statement transactions Remuneration Short-term benefits 46,562 35,963 Post-employment benefit 272 256 Long-term incentives 560 Total 46,834 36,779 29 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 10 Taxes recoverable Consolidated Partner Company Parent Company and subsidiaries in Brazil IPI 23,996 20,456 22,615 16,945 Value-added tax on sales and services (ICMS) - normal operations (a) 403,842 413,066 310,754 307,689 ICMS - credits from PP&E 121,954 136,308 115,354 129,979 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations (b) 69,431 675,983 69,004 663,140 PIS and COFINS - credits from PP&E 230,030 244,194 217,482 232,510 Income tax and social contribution (IR and CSL) (c) 944,863 692,723 779,277 597,980 REINTEGRA program (d) 274,654 263,771 271,823 258,735 Federal supervenience (e) 173,436 170,264 168,507 166,448 Other 14,281 9,217 6,309 5,648 Foreign subsidiaries Value-added tax (f) 277,751 547,947 Income tax (IR) 40,263 Other 1,559 1,336 Total 2,576,060 3,175,265 1,961,125 2,379,074 Current assets 1,272,004 2,129,837 762,824 1,416,523 Non-current assets 1,304,056 1,045,428 1,198,301 962,551 Total 2,576,060 3,175,265 1,961,125 2,379,074 (a) ICMS – normal operations Accumulated ICMS credits over the past few years arises mainly from incentivized domestic sales subject to deferred taxation and export sales. The Management of the Company has been prioritizing a series of actions to maximize the use of these credits and currently does not expect losses on their realization. These include the maintenance of the terms of the agreements with the states in which the Company produces petrochemical products in order to defer the ICMS tax levied on naphtha purchases, which increases the effective monetization of the balances. (b) PIS and COFINS The Company has PIS and COFINS tax credits arising materially from the incentivized domestic outflows and exports. The realization of these credits occurs in two ways: (i)offset of overdue or falling due liabilities related to taxes levied by the Federal Revenue Service; or (ii) cash reimbursement. (c) IR and CSL Accumulated IR and CSL arises from prepayments of these taxes and retentions on income from financial investments over the past few years. The realization of these credits occurs in two ways: (i)offset of overdue or falling due liabilities related to taxes levied by the Federal Revenue Service; or (ii) cash reimbursement. Several tax refund protocols were already filed with Brazil’s Federal Revenue Service. 30 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (d) REINTEGRA Program The REINTEGRA program aims to refund to exporters the federal taxes levied on the production chain for goods sold abroad. The amount to be refunded is equivalent to the following percentages of all export revenue, in accordance with Federal Law 13,043/14 and Executive Order 8,543/15: (i) 3%, between October 1, 2014 and February 28, 2015; (ii) 1%, between March 1, 2015 and November 30, 2015; and (iii) 0.1% between December 1 , 2015 and December 31, 2016. Such credits may be realized in two ways: (i)by offsetting own debits overdue or undue related to taxes levied by the Federal Revenue Service; or (ii) by a cash reimbursement. In the fiscal year ended December 31, 2015, the Company recognized credits in the amount of R$102,273 (R$65,701 in 2014) and offset the amount of R$91,389 (R$69,192 in 2014). In the Statement of Operations, credits are recognized in the item “Cost of Products Sold.” (e) Federal supervenience This item includes credits arising from legal discussions regarding the legality and constitutionality of various taxes and contributions in which the Company has already obtained a favorable ruling or has unquestionable case law in its favor. These amounts will be realized after the use of other credits described above in this Note. (f) Value added tax – foreign subsidiaries On December 31, 2015, this line included: (i) R$56,605 from sales by Braskem Alemanha to other countries. These credits are reimbursed in cash by the local government; (ii) R$189,157 from purchases of machinery and equipment for the subsidiary Braskem Idesa project (Note 11(d)). This credit will be reimbursed in cash by the local government after their validation according to established tax procedures. In fiscal year 2015, Braskem Idesa was reimbursed the amount of R$811,016 (US$263,927) (R$634,911 in 2014 (US$250,454)). 31 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 11 Investments (a) Information on investments Interest in total and Adjusted net profit (loss) Adjusted voting capital (%) - 2015 for the year equity Direct Direct and indirect Subsidiaries Alclor 100.00 100.00 (3,053) 34,909 35,435 15,595 Braskem Alemanha 5.66 100.00 431,421 (98,721) 2,040,998 1,077,918 Braskem America 100.00 384,727 (24,468) 1,947,177 1,047,206 Braskem America Finance 100.00 913 117 3,065 1,664 Braskem Argentina (i) 99.67 100.00 (10,993) 9,819 16,146 27,140 Braskem Austria 100.00 100.00 11,325 (3,176) 5,118 (7,378) Braskem Austria Finance 100.00 (32) (24) 75 3 Braskem Chile (33) Braskem Espanha 100.00 (9) Braskem Holanda (ii) 100.00 100.00 (88,633) (64,486) 958,377 1,394,982 Braskem Holanda Finance - 100.00 (11) (68,930) (12) (213,489) Braskem Holanda Inc 100.00 (131) (158) Braskem Finance (iii) 100.00 100.00 76,476 (137,013) Braskem Idesa 75.00 (399,433) (551,051) (1,991,690) (578,125) Braskem Idesa Serviços 75.00 5,659 1,081 8,860 5,483 Braskem Importação 3 203 Braskem Inc. (iv) 100.00 100.00 344,665 345,893 843,579 498,915 Braskem México 66.67 100.00 124,398 58,622 206,806 337,975 Braskem México Sofom (iii) 100.00 1,861 1,566 Braskem México Serviços (v) 100.00 2,318 167 3,424 1,625 Braskem Participações 46,193 45,634 Braskem Petroquímica 100.00 100.00 342,495 226,924 2,018,696 1,795,269 Braskem Qpar 497,665 IQAG 0.12 100.00 7,023 3,763 16,934 8,448 Lantana 100.00 (336) (84) (1,047) (711) Norfolk (411) (433) Petroquímica Chile (i) 99.99 100.00 243 785 7,707 7,609 Politeno Empreendimentos 13,700 14,298 Quantiq 99.90 100.00 6,347 50 244,345 239,506 Jointly-controlled investment RPR 33.20 33.20 24,784 (3,166) 145,551 125,955 Odebrecht Comercializadora de Energia S.A. ("OCE") 20.00 20.00 10,490 129 11,441 734 Polipropileno Del Sur S.A. ("Propilsur") (vi) 49.00 (72) 121,547 Associates Borealis Brasil S.A. ("Borealis") 20.00 20.00 (3,914) 7,246 158,366 174,433 Companhia de Desenvolvimento Rio Verde ("Codeverde") (vi) 35.97 35.97 (596) 46,342 (i) Sale of products in the export markets. (ii) Sale of products and funding operations in the international markets. (iii) Raising of funds in the international market. (iv) Sale of naphtha and other products, in addition to execution of funding transactions in the international market. (v) Provision of services to the subsidiary Braskem Idesa. (vi) Investees with provision for loss at amount equivalent to the investment. 32 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Changes in investments – parent company Balance at Capital increase (decrease) Dividends and interest on equity Equity in results of investees Goodwill amortization Other Equity valuation adjustments Currency translation adjustments Balance at Effect of results Adjustment of profit in inventories Merger Subsidiaries and jointly-controlled investment Domestic subsidiaries Alclor 15,595 22,892 (3,053) 35,434 Braskem Participações 45,634 (45,634) Braskem Petroquímica 1,911,604 59,932 (179,000) 342,495 (14,811) (31,556) 2,088,664 Politeno Empreendimentos 14,298 (14,298) Quantiq 243,466 (1,507) 6,347 (4,494) 35 243,847 RPR 41,822 (2,345) 5,861 2,295 696 48,329 OCE 148 55 (4) 2,090 2,289 2,272,567 22,947 353,740 2,295 696 2,418,563 Foreign subsidiaries Braskem Alemanha 61,014 24,420 (48) 30,142 115,528 Braskem Austria 11,325 (6,843) 635 5,117 Braskem Argentina 26,155 (10,995) (1,994) 13,166 Braskem Holanda 1,394,890 396,248 (88,633) (5,942) (1,326,633) (i) (8,407) 590,822 952,345 Braskem Inc. 497,945 344,665 (2,865) 839,745 Braskem México 337,975 (338,057) 124,394 82,494 206,806 Petroquímica Chile 7,609 243 (704) (144) 7,004 2,325,588 58,191 405,419 704,093 2,139,711 4,598,155 81,138 759,159 704,789 4,558,274 Domestic subsidiaries 34,887 897 31,673 Total 4,633,042 82,035 755,945 704,789 4,589,947 (i) In September 2015, the Parent Company transferred its direct interest in the subsidiary Braskem Idesa to the subsidiary Braskem Holanda (Note 1(a)). This operation did not impact the result and shareholders' equity of the Parent Company, but only produced the same effects previously recorded as provision for losses at Braskem Idesa, which are now reflected in the investment in Braskem Holanda. 33 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Breakdown of equity accounting results Consolidated Parent company Equity in results of subsidiaries, associate and jointly-controlled 2,219 3,929 725,135 755,174 Amortization of fair value adjustment (31,521) (i) (82,842) Provision for losses on investments 58,410 (71,626) Other 13 20,296 2,219 3,929 752,037 621,002 (i) Amortization of fair value adjustments comprises the following: · R$28,085, related to the amortization of fair value adjustments on the assets and liabilities from business combination. This amount is distributed in the following items of the consolidated statement of operations: “cost of sales” of R$38,010 and “financial results” of R$4,541. The effect of deferred income tax and social contribution was R$14,466. · R$3,436, corresponding to the amortization of fair value adjustments on property, plant and equipment of the subsidiary Braskem Petroquímica. (d) Braskem Idesa Braskem holds 75% indirect interest in Braskem Idesa, and the remaining 25% pertains to Etileno XXI, S.A. de C.V. Braskem Idesa is constructing a plant in Mexico, with capacity to produce around 750 kton of high-density polyethylene (*) and 300 kton of low-density polyethylene (*) using ethane as feedstock. The raw material will be supplied through a 20-year agreement with PEMEX-Gás for delivery of 66,000 barrels of ethane per day. The petrochemical complex reached 99% of physical progress on December 31, 2015, and is in the startup process. (*) unaudited In December 2015, the capitalization of advances for future capital increase balances which were recorded under non-current liabilities in Braskem Idesa was approved, amounting to R$250,006 (US$63,800). 34 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (d.i) Summary of information from the partially owned subsidiary Braskem Idesa The Company is presenting a summary of the financial statements of the subsidiary in which the non-controlling shareholder holds relevant interest, as follows: Balance sheet Assets 2015 2014 Liabilities 2015 2014 Current Current Cash and cash equivalents 134,639 333,864 Trade payables 429,400 620,953 Inventories 173,129 238,193 Project finance 302,266 26,462 Taxes recoverable 219,071 499,173 Other payables 106,911 101,596 Other receivables 150,109 96,349 838,577 749,011 676,948 1,167,579 Non-current Non-current Deferred tax 825,416 179,249 Project finance 11,975,167 7,551,033 Property, plant and equipment 15,134,641 9,440,389 Loan agreements 5,911,266 2,834,972 Intangible 80,870 - Other payables 7,065 90,513 Other receivables 32,080 39,763 17,893,498 10,476,518 16,073,007 9,659,401 Shareholders' equity Total assets 16,749,955 10,826,980 Total liabilities and shareholders' equity 16,749,955 10,826,980 - Statement of operations Statement of cash flows 2015 2014 2015 2014 Gross profit (loss) (14,575) 5,320 Cash flows from operating activities Operating expenses, net (83,467) (52,834) Cash generated by operating activities 1,808,983 992,401 Financial results (354,844) (240,936) Interest paid (502,279) (336,998) Loss before income tax Net cash generated by operating activities 1,306,704 655,403 Income tax 63,022 (83,030) Loss for the year Net cash used in investing activities Net cash provided by financing activities Project finance 988,447 1,894,507 Related parties 898,213 653,118 1,886,660 2,547,625 Exchange variation on cash (53,071) (33,843) Decrease in cash and cash equivalents Represented by: Cash and cash equivalents at the beginning for the year 333,864 809,875 Cash and cash equivalents at the end for the year 134,639 333,864 Decrease in cash and cash equivalents The shareholders’ equity of Braskem Idesa was negative on December 31, 2015 and 2014. This is an acceptable situation considering that it is a company in the pre-operating phase. This situation will be reversed with the startup of operations in 2016. 35 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 12 Property, plant and equipment (a) Change Consolidated Land Buildings and Improvements Machinery, Equipment and Facilities Projects and Stoppage in Progress (i) Other Total Cost 436,540 1,899,018 26,581,334 13,179,475 1,065,324 43,161,691 Accumulated depreciation/depletion (848,243) (12,772,515) (539,443) (14,160,201) Balance as of December 31, 2014 436,540 1,050,775 13,808,819 13,179,475 525,881 29,001,490 Acquisitions 79 2,296 151,553 3,116,931 201 3,271,060 Capitalized financial charges 786,063 786,063 Foreign currency translation adjustment 43,002 11,088 307,697 2,658,730 22,946 3,043,463 Transfers by concluded projects 3,536,983 10,451,774 (14,113,868) 125,111 Transfers to intangible (ii) (85,917) (85,917) Other, net of depreciation/depletion (iii) (2,890) (12,367) (35,370) (602) (51,229) Depreciation / depletion (66,976) (1,820,213) (115,778) (2,002,967) Net book value 479,621 4,531,276 22,887,263 5,506,044 557,759 33,961,963 Cost 479,621 5,435,600 37,401,007 5,506,044 1,212,365 50,034,637 Accumulated depreciation/depletion (904,324) (14,513,744) (654,606) (16,072,674) Balance as of December 31, 2015 479,621 4,531,276 22,887,263 5,506,044 557,759 33,961,963 (i) On December 31, 2015, the main amounts included in this account refer to the expenses with the subsidiary Braskem Idesa project (R$2,022,870) and expenses with planned shutdown maintenance which is in preparation or in progress (R$627,985). The balance corresponds mainly to diverse projects aimed at maintenance of plants’ production capacity. (ii) Expenses up to May 31, 2015 in Braskem Idesa’s project were transferred to the definite accounts as follows: R$8,917,760 to “Machinery, equipment and installations” and R$3,476,205 to “Buildings and improvements.” These amounts will be depreciated as of the beginning of the commercial production of the subsidiary. (iii) This change includes R$80,870 from Braskem Idesa corresponding to the transfer to intangible assets when amounts are capitalized to the related accounts (Note 13). Parent Company Land Buildings and Improvements Machinery, Equipment and Facilities Projects and Stoppage in Progress Other Total Cost 292,072 1,705,542 24,835,180 3,215,012 774,145 30,821,951 Accumulated depreciation/depletion (835,374) (12,201,493) (487,177) (13,524,044) Balance as of December 31, 2014 292,072 870,168 12,633,687 3,215,012 286,968 17,297,907 Acquisitions 79 2,296 141,873 762,015 740 907,003 Capitalized financial charges 119,666 119,666 Transfers by concluded projects 14,147 1,279,204 (1,399,861) 106,510 Transfers to intangible (2,431) (2,431) Other, net of depreciation/depletion (2,312) (9,743) (34,457) (134) (46,646) Depreciation / depletion (53,798) (1,591,013) (88,610) (1,733,421) Net book value 292,151 830,501 12,454,008 2,659,944 305,474 16,542,078 Cost 292,151 1,708,887 26,169,210 2,659,944 880,812 31,711,004 Accumulated depreciation/depletion (878,386) (13,715,202) (575,338) (15,168,926) Balance as of December 31, 2015 292,151 830,501 12,454,008 2,659,944 305,474 16,542,078 The financial charges are capitalized on the balance of the projects in progress using (i) an average rate of all borrowings; and (ii) the portion of the foreign exchange variation that corresponds to a possible difference between the average rate of financing in the internal market and the rate mentioned in item (i) above. The capitalized amount is considered in the statement of cash flows as “Acquisitions to property, plant and equipment”. 36 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The machinery, equipment and facilities of the Company require inspections, replacement of components and maintenance in regular intervals. The Company makes shutdowns in regular intervals that vary from two to six years to perform these activities. These shutdowns can involve the plant as a whole, a part of it, or even relevant pieces of equipment, such as industrial boilers, turbines and tanks. Shutdowns that take place every six years, for example, are usually made for the maintenance of industrial plants as a whole. Expenses with each scheduled shutdown are included in property, plant and equipment items that were the subject matter of the stoppage and are fully depreciated until the beginning of the following related stoppage. The expenditures with personnel, the consumption of small materials, maintenance and the related services from third parties are recorded, when incurred, as production costs. Property, plant and equipment items are depreciated on a straight-line basis. Projects in progress are not depreciated. Depreciation begins when the assets are available for use. Based on the analysis cited in Note 3.4(a), the Management of Braskem believes that the plants will operate at their full capacity, or close to it, within the projected period, therefore impairment tests of these assets were not necessary. The prices of products manufactured by the Company are quoted in international markets and adjust to the prices of raw materials to preserve the historical margins of the business. (b) Property, plant and equipment by country Consolidated 2015 2014 Brazil 17,637,392 18,434,300 Mexico 14,416,835 9,260,814 United States of America 1,609,956 1,086,228 Germany 297,278 218,753 Other 502 1,395 33,961,963 29,001,490 13 Intangible assets Parent Consolidated Company Goodwill based on Customers expected future Brands Software and Suppliers profitability and Patents licenses Agreements Total Total Cost 3,187,722 213,031 497,813 729,711 4,628,277 4,150,882 Accumulated amortization (1,128,804) (91,121) (292,250) (280,374) (1,792,549) (1,540,855) Balance as of December 31, 2014 2,058,918 121,910 205,563 449,337 2,835,728 2,610,027 Acquisitions 20,106 20,106 20,088 Foreign currency translation adjustment 3,782 14,603 66,071 84,456 Transfers from property, plant and equipment projects and stoppage in progress 81,625 4,292 85,917 2,431 Other, net of amortization (16) (16) Amortization (9,661) (43,791) (85,135) (138,587) (60,205) Net book value 2,058,918 197,656 200,757 430,273 2,887,604 2,572,341 Cost 3,187,722 298,438 536,786 795,782 4,818,728 4,173,401 Accumulated amortization (1,128,804) (100,782) (336,029) (365,509) (1,931,124) (1,601,060) Balance as of December 31, 2015 2,058,918 197,656 200,757 430,273 2,887,604 2,572,341 Average annual rates of amortization 4.44% 10.79% 6.01% 37 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The Company adopts the following accounting practice for each class of intangible assets: (a) Goodwill based on future profitability The existing goodwill was determined in accordance with the criteria established by the accounting practices adopted in Brazil before the adoption of the CPC and IFRS pronouncements and represent the excess of the amount paid over the amount of equity of the entities acquired. The Company’s goodwill was systematically amortized until December 2008. As from 2009, it has been subject to annual impairment tests in accordance with the provisions in CPC 01 and IAS 36. At the end of 2015, Braskem conducted an impairment test of the goodwill using the value in use method (discounted cash flow) and did not identify any loss, as shown in the table below: Consolidated Book value Allocated Cash flow (with goodwill goodwill (CF) and work capital) CF/Book value CGU and operating segments CGU - UNIB - South 926,854 7,741,247 942,748 8.2 Operating segment - Polyolefins 939,711 22,136,662 6,379,797 3.5 Operating segment - Vinyls 192,353 4,724,932 3,395,587 1.4 The assumptions adopted to determine the discounted cash flow are described in Note 3.4(b). The WACC used was 13.91% p.a. Given the potential impact on cash flows of the “discount rate” and the “perpetuity”, Braskem conducted a sensitivity analysis based on changes in these variables, with cash flows shown in the table below: Consolidated +0.5% on -0.5% on discount rate perpetuity CGU and operating segments CGU - UNIB - South 7,424,446 7,396,596 Operating segment - Polyolefins 21,346,548 21,277,089 Operating segment - Vinyls 4,551,687 4,536,457 (b) Intangible assets with defined useful lives (b.1) Brands and patents The technologies acquired from third parties, including those acquired through business combination, are recorded at the cost of acquisition and/or fair value and other directly attributed costs, net of accumulated amortization and provision for impairment, when applicable. Technologies that have defined useful lives and are amortized using the straight-line method based on the term of the purchase agreement (between 10 and 20 years). Expenditures with research and development are accounted for in profit or loss as they are incurred. 38 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b.2) Contractual customer and supplier relationships Contractual customer and supplier relationships arising from a business combination were recognized at fair value at the respective acquisition dates. These contractual customer and supplier relationships have a finite useful life and are amortized using the straight-line method over the term of the respective purchase or sale agreement (between 14 and 28 years). (b.3) Software All software booked has defined useful life estimated between 3 and 10 years and is amortized using the straight-line method. Costs associated with maintaining computer software programs are recognized in profit or loss as incurred. (c) Intangible assets by country Consolidated Brazil 2,583,208 2,626,099 Mexico 80,870 United States of America 220,083 205,329 Germany 3,415 4,245 Other 28 55 2,887,604 2,835,728 14 Borrowings Consolidated Annual financial charges Foreign currency Bonds and Medium term notes (MTN) Note 14 (a) 17,004,617 11,776,438 Advances on exchange contracts US dollar exchange variation + 2.23% 255,809 Export prepayment US dollar exchange variation + 1.10% + semiannual Libor 549,036 427,074 BNDES Note 14 (b) 409,076 396,439 Export credit notes Note 14 (c) 1,405,227 956,010 Working capital US dollar exchange variation + 1.70% above Libor 1,907,145 633,104 Transactions costs (248,838) (260,656) Local currency Export credit notes Note 14 (c) 2,350,965 2,435,839 BNDES Note 14 (b) 3,001,776 3,137,035 BNB/ FINAME/ FINEP/ FUNDES 6.48% 642,739 762,757 BNB/ FINAME/ FINEP/ FUNDES TJLP + 1.90% 2,177 8,512 Fundo de Desenvolvimento do Nordeste (FDNE) 6.5% 51,939 51,090 Other CDI + 0.04% 23,714 26,928 Transactions costs (16,582) (14,007) Total 27,338,800 20,336,563 Current liabilities 1,968,540 1,418,542 Non-current liabilities 25,370,260 18,918,021 Total 27,338,800 20,336,563 39 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Parent company Foreign currency Current liabilities 1,361,655 1,240,926 Non-current liabilities 3,355,752 2,349,741 4,717,407 3,590,667 Local currency Current liabilities 1,205,469 894,025 Non-current liabilities 4,851,260 5,513,925 6,056,729 6,407,950 Current liabilities 2,567,124 2,134,951 Non-current liabilities 8,207,012 7,863,666 Total 10,774,136 9,998,617 (a) Bonds and MTN Issue amount Interest Consolidated Issue date US$ Maturity (% per year) July 1997 (i) 250,000 June - 2045 8.63 149,394 September 2006 275,000 January - 2017 8.00 225,637 165,863 June 2008 500,000 June - 2018 7.25 539,327 381,567 May 2010 400,000 May - 2020 7.00 188,088 127,945 May 2010 350,000 May - 2020 7.00 1,380,764 939,251 October 2010 450,000 no maturity date 7.38 1,757,160 1,216,348 April 2011 750,000 April - 2021 5.75 2,953,803 2,009,294 July 2011 500,000 July - 2041 7.13 2,013,453 1,369,631 February 2012 250,000 April - 2021 5.75 987,894 672,005 February 2012 250,000 no maturity date 7.38 976,200 675,749 May 2012 500,000 May - 2022 5.38 1,969,307 1,339,601 July 2012 250,000 July - 2041 7.13 1,006,727 684,815 Feb-2014 (ii) 500,000 February - 2024 6.45 2,004,171 1,363,317 May-2014 (iii) 250,000 February - 2024 6.45 1,002,086 681,658 Total 5,475,000 17,004,617 11,776,438 (i) This transaction, which was due in June 2015, had its maturity extended to June 2045. The subsidiary Braskem Holanda holds 100% of these securities as at December 31, 2015. (ii) The effective interest rate considering the transaction costs is 7.78% p.a.; (iii) The effective interest rate considering the transaction costs is 7.31% p.a 40 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Foreign currency Other 2006 October - 2016 US dollar exchange variation + 6.88 3,204 4,795 Braskem Qpar expansion 2007/2008 April - 2016 US dollar exchange variation + 6.73 to 6.88 2,426 6,717 Green PE 2009 July - 2017 US dollar exchange variation + 6.66 29,352 32,577 Limit of credit II 2009 January - 2017 US dollar exchange variation + 6.66 47,353 61,946 New plant PVC Alagoas 2010 January - 2020 US dollar exchange variation + 6.66 128,806 109,077 Limit of credit III 2011 October - 2018 US dollar exchange variation + 6.50 to 6.53 149,495 141,894 Butadiene 2011 January - 2021 US dollar exchange variation + 6.53 48,440 39,433 409,076 396,439 Local currency Other 2006 September - 2016 TJLP + 2.80 13,501 31,376 Braskem Qpar expansion 2007/2008 February - 2016 TJLP + 2.15 to 3.30 5,372 40,617 Green PE 2009 June - 2017 TJLP + 0.00 to 4.78 119,201 198,608 Limit of credit II 2009 January - 2017 TJLP + 2.58 to 3.58 85,004 162,815 Limit of credit II 2009 January - 2021 4.00 to 4.50 96,698 93,875 New plant PVC Alagoas 2010 December - 2019 TJLP + 0.00 to 3.58 235,641 293,568 New plant PVC Alagoas 2010 December - 2019 5.50 26,732 33,414 Limit of credit III 2011 December - 2021 TJLP + 0.00 to 3.58 1,154,552 1,331,699 Limit of credit III 2011 December - 2021 SELIC + 2.32 to 2.78 284,263 260,508 Limit of credit III 2011 December - 2021 3.50 to 7.00 230,198 250,505 Butadiene 2011 December - 2020 TJLP + 0.00 to 3.45 96,407 115,225 Finem 2014 March - 2021 TJLP + 0.00 to 2.78 215,372 192,827 Finem 2014 March - 2021 SELIC + 2.78 160,603 129,326 Finem 2014 March - 2021 6.00 6,664 2,672 Limit of credit IV 2015 January - 2022 TJLP + 0.00 to 2.62 140,024 Limit of credit IV 2015 January - 2022 SELIC + 2.32 131,544 3,001,776 3,137,035 Total 3,410,852 3,533,474 41 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Foreign currency US$ November - 2006 ##### 167,014 May - 2018 Us dollar exchange variation + 8.10 308,069 209,561 April - 2007 ##### 101,605 March - 2018 Us dollar exchange variation + 7.87 198,782 135,220 May - 2007 ##### 146,010 May - 2019 Us dollar exchange variation + 7.85 294,840 200,518 January - 2008 ##### 266,430 February - 2020 Us dollar exchange variation + 7.30 603,536 410,711 681,059 1,405,227 956,010 Local currency April - 2010 - 50,000 October - 2021 105% of CDI 36,653 36,120 June - 2010 - 200,000 October - 2021 105% of CDI 146,611 144,481 February - 2011 - 250,000 October - 2021 105% of CDI 146,611 144,481 April - 2011 (i) 450,000 April - 2019 112.5% of CDI 464,039 461,254 June - 2011 - 80,000 October - 2021 105% do CDI 58,644 57,792 August - 2011 (i) 400,000 August - 2019 112.5% of CDI 405,478 404,309 June - 2012 - 100,000 October - 2021 105% of CDI 73,305 72,241 September - 2012 - 300,000 October - 2021 105% of CDI 219,917 216,722 October - 2012 - 85,000 October - 2021 105% of CDI 62,310 61,405 February - 2013 (ii) 100,000 September - 2017 8.00 101,118 101,161 February - 2013 (ii) 100,000 February - 2016 8.00 101,248 101,161 February - 2013 (ii) 50,000 September - 2017 8.00 50,440 50,440 February - 2013 (ii) 100,000 February - 2016 8.00 101,118 101,096 March - 2013 (ii) 50,000 March - 2016 8.00 50,253 50,257 June - 2014 (ii) 50,000 June - 2017 8.00 50,010 50,010 June - 2014 (ii) 17,500 June - 2017 8.00 17,504 17,504 June - 2014 (ii) 10,000 June - 2017 8.00 10,002 10,002 September - 2014 - 100,000 August - 2020 108% of CDI 104,642 103,579 November - 2014 (ii) 150,000 November - 2017 8.00 151,062 151,094 November - 2014 - 100,000 April - 2015 8.00 100,730 Total 2,742,500 2,350,965 2,435,839 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 16.2.1 (b.i)). (ii) The Company entered into swap transactions for these contracts (from fixed rate to 67.10% to 92.70% of CDI rate) (Note 16.2.1). 42 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (d) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated 2016 1,253,774 2017 1,737,331 1,528,616 2018 2,633,143 1,977,384 2019 3,320,800 1,997,887 2020 2,757,234 1,940,691 2021 4,257,177 2,947,526 2022 2,071,030 1,417,085 2023 7,540 7,652 2024 2,944,726 2,008,387 2025 and thereafter 5,641,279 3,839,019 Total 25,370,260 18,918,021 (e) Capitalized financial charges - consolidated In 2015, the Company capitalized financial charges presented in this note in the amount of R$130,180 (R$95,542 in 2014), including monetary variation and part of the exchange variation. The average rate of these charges in the year was 7.80% p.a. (7.69% p.a. in 2014). (f) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity debt 2015 guaranteed Guarantees BNB December - 2022 171,041 171,041 Mortgage of plants, pledge of machinery and equipment BNB August - 2024 247,343 247,343 Bank surety BNDES December - 2021 3,410,852 3,410,852 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June-2020 143,789 143,789 Mortgage of plants, land and property, pledge of machinery and equipment FINEP July-2024 80,566 80,566 Bank surety FINAME February-2022 2,177 2,177 Pledge of equipment Total 4,055,768 4,055,768 43 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 15 Project finance US$ Consolidated Identification Contract value Value received Maturity Charges (% per year) Project finance I 700.000 700.000 February - 2027 Us dollar exchange variation + quarterly Libor + 3.25 2,720,874 1,716,943 Project finance II 210.000 189.996 February - 2027 Us dollar exchange variation + 6.17 740,902 378,992 Project finance III 600.000 600.000 February - 2029 Us dollar exchange variation + 4.33 2,334,133 1,388,166 Project finance IV 660.000 680.004 February - 2029 Us dollar exchange variation + quarterly Libor + 3.88 2,645,645 1,757,438 Project finance V 400.000 400.000 February - 2029 Us dollar exchange variation + quarterly Libor + 4.65 1,557,360 982,688 Project finance VI 90.000 89.994 February - 2029 Us dollar exchange variation + quarterly Libor + 2.73 349,464 153,762 Project finance VII 533.095 533.095 February - 2029 Us dollar exchange variation + quarterly Libor + 4.64 2,075,524 1,311,104 Transactions costs (173,240) (111,598) Total 3,193,095 3,193,089 12,250,662 7,577,495 VAT borrowings (i) November - 2029 3.00% above TIIE (ii) 26,771 26,771 12,277,433 Current liabilities 302,266 26,462 Non-current liabilities 11,975,167 7,551,033 Total 12,277,433 7,577,495 (i) Financing for the subsidiary Braskem Idesa obtained in mexican peso and paid exclusively using the reimbursement of value-added taxes (Note 10(e.ii)). During the year ended December 31, 2015, a total of R$535,125 was raised and R$516,496 was settled (R$510,715 as principal and R$5,781 as interest). (ii) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. On April 22, 2015, Braskem Idesa received the fifth tranche of the Project Finance in the amount of R$877,040 (US$290,545), and on September 9, 2015 it received the last tranche in the amount of R$89,774 (US$23,608). In line with the Company’s Financial Policy, the investment in the Ethylene XXI project (Note 11(d)) is being financed under the Project finance mode, whereby the project loan must be paid exclusively with the cash generated by the project itself and shareholders must provide limited guarantees. Thus, this financing has the usual guarantees of this type of operation such as assets, receivables, cash generation and other rights from the project, as well commitments by shareholders to inject a limited amount of capital to provide for eventual additional costs of the project. The financing structure was concluded in December 2012, at the ratio of 70% debt and 30% equity. The total financing to meet construction expenses and start operation was US$3,193,089. In the year ended December 31, 2015, the subsidiary Braskem Idesa capitalized the interest on this financing in the amount of R$657,191 (R$527,620 in 2014), which partially includes the exchange variation. The average rate of charges capitalized in the year was 8.28% p.a. (7.76% in 2014). 44 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated 2016 137,360 2017 687,211 417,129 2018 840,247 511,886 2019 872,994 533,244 2020 1,025,621 630,543 2021 1,172,569 722,211 2022 977,593 603,387 2023 1,294,219 797,728 2024 1,400,843 863,811 2025 1,398,554 2,333,734 2026 and thereafter 2,305,316 Total 11,975,167 7,551,033 16 Financial instruments Non-derivative financial instruments - consolidated Fair value Book value Fair value Note Classification by category hierarchy Cash and cash equivalents 5 Cash and banks 873,966 227,237 873,966 227,237 Financial investments in Brazil Held-for-trading Level 2 605,770 1,146,880 605,770 1,146,880 Financial investments in Brazil Loans and receivables 1,823,225 1,106,768 1,823,225 1,106,768 Financial investments abroad Held-for-trading Level 2 4,136,762 1,512,474 4,136,762 1,512,474 7,439,723 3,993,359 7,439,723 3,993,359 Financial investments 6 FIM Sol investments Held-for-trading Level 2 - 85,573 - 85,573 Other Held-for-trading Level 2 1,172 4,155 1,172 4,155 Quotas of receivables investment fund Held-to-maturity 46,193 42,495 46,193 42,495 47,365 132,223 47,365 132,223 Trade accounts receivable 7 2,754,966 2,717,662 2,754,966 2,717,662 Related parties credits 9 Loans and receivables 155,140 205,117 155,140 205,117 Trade payables 11,755,843 10,852,410 11,755,843 10,852,410 Borrowings 14 Foreign currency - Bond Level 1 17,004,617 11,776,438 14,434,854 11,900,361 Foreign currency - other borrowings 4,526,293 2,412,627 4,526,293 2,412,627 Local currency 6,073,310 6,422,161 6,073,310 6,422,161 Project finance 15 12,450,673 7,689,093 12,450,673 7,689,093 Ethylene XXI Project Loan 18 1,538,784 792,188 1,538,784 792,188 Other payables 22 273,294 296,969 273,294 296,969 45 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (a) Fair value The fair value of financial assets and liabilities is estimated as the amount for which a financial instrument could be exchanged in an arm’s length transaction and not in a forced sale or settlement. The following methods and assumptions were used to estimate the fair value: (i) Held-for-trading and available-for-sale financial assets are measured in accordance with the fair value hierarchy (Level 1 and Level 2), with inputs used in the measurement processes obtained from sources that reflect the most recent observable market prices. (ii) Trade accounts receivable and trade payables correspond to respective carrying amounts due to the short-term maturity of these instruments. (iii) The fair value of borrowings is estimated by discounting future contractual cash flows at the market interest rate, which is available to Braskem in similar financial instruments. (iv) The fair value of bonds is based on prices negotiated in financial markets, plus the respective carrying amount of interests. (v) The fair values of the remaining assets and liabilities correspond to their carrying amount. (b) Fair value hierarchy The Company adopts CPC 40 and IFRS 7 for financial instruments that are measured in the balance sheet; this requires disclosure of measurements by level of the following fair value measurement hierarchy: Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 46 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 16.2 Financial hedge instruments designated and not designated for hedge accounting 16.2.1 Changes Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives fair value settlement Non-hedge accounting transactions - Exchange swap 16.2.1 (a.i) Level 2 Argentine peso Dollar 1,383 (31,314) (9,059) (38,990) Interest rate swaps Level 2 Fixed rate CDI 18,588 6,489 (16,726) 8,351 Deliverable Forward Level 2 Euro Dollar 2,230 (6,494) 4,264 22,201 Hedge accounting transactions Exchange swap 16.2.1 (b.i) Level 2 CDI Dollar+Interests 560,828 592,058 19,239 1,172,125 Interest rate swaps 16.2.1 (b.ii.i) Level 2 Libor Fixed rates 3,542 106,780 (75,249) 35,073 Deliverable Forward Level 2 Mexican peso Dollar 30,533 19,754 (50,287) 594,903 718,592 1,207,198 Derivatives operations Current assets (33,555) (53,662) Non- current assets (39,350) (12,280) Current liabilities 95,626 57,760 Non-current liabilities 594,383 1,184,741 617,104 1,176,559 The counterparties in these contracts are constantly monitored based on the analysis of their respective ratings and Credit Default Swaps – CDS. Braskem has many bilateral risk mitigators in its derivative contracts, such as the possibility of depositing or requesting deposits of a guarantee margin from the counterparties it deems convenient. Financial hedge instruments designated and not designated for hedge accounting are presented in the balance sheet at their fair value in an asset or liability account depending on whether the fair value represents a positive or a negative balance to Braskem, respectively, and are necessarily classified as "held-for-trading". The regular changes in the fair value are recognized as financial income or expense in the period in which they occur, except when designated and qualified for hedge accounting. All financial hedge instruments held at December 31, 2015 were contracted on Over the Counter - OTC markets with large financial counterparties under global derivative contracts in Brazil or abroad and its fair value is classified as Level 2. Braskem’s Financial Policy provides for a continuous short-term hedging program for foreign exchange rate risk arising from its operations and financial items. The other market risks are addressed on a case-by-case basis for each transaction. In general, Braskem assesses the need for hedging in the analysis of prospective transactions and seeks to customize the hedge for each operation and keeps it in place for the whole period of the hedged transaction. Braskem may elect derivatives for the application of hedge accounting in accordance with CPCs 38, 39, 40 and IAS 39-32 and IFRS 7. The hedge designation is not mandatory. In general, Braskem will elect to designate financial instruments as hedges when the application is expected to provide a significant improvement in the presentation of the offsetting effect on the changes in the hedged items. The effective portion of the changes in the fair value of hedge derivatives and of the exchange variation of financial liabilities designated and qualified as sales flow hedge is recognized in equity, under “Other comprehensive income”. These amounts are transferred to profit or loss for the periods in which the hedged item affects the financial results. The ineffective portion is recognized immediately in profit or loss as “Financial result.” 47 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated When a hedge instrument matures or is sold or when it no longer meets the criteria for hedge accounting, it is prospectively discontinued and any cumulative gain or loss in equity remains in equity and is recognized in financial result when the hedged item or transaction affects profit or loss. If the hedged item or transaction is settled in advance, discontinued or is not expected to occur, the cumulative gain or loss in equity is immediately transferred to financial result. (a) Non-hedge accounting transactions (a.i) Currency swaps The subsidiary Braskem Argentina has receivables and cash in Argentine peso. Due to the Company’s risk management strategy, Argentine peso–U.S. dollar swap operations were contracted with the purpose of mitigating exchange risk, hedging the amount generated by Braskem operations in the country. Identification Nominal value Hedge Maturity Fair value US$ (argentine peso / US$) NDF I 15,000 9.1100 February-2015 606 NDF II 10,000 9.1100 February-2015 404 NDF III 10,000 9.1000 February-2015 373 NDF XXII 20,000 10.7000 February-2016 (16,329) NDF XXIII 34,000 11.5000 March-2016 (22,661) 89,000 1,383 Derivatives operations Current assets (41,046) Current liabilities 2,056 1,383 Total 1,383 (b) Hedge accounting transactions (b.i) Exchange rate swap linked to NCEs In line with the Company’s risk management strategy and based on its Financial Policy, the Management contracted swap operations to offset the CDI and currency risks arising from the financings mentioned in Note 14(c), by maintaining its exposure to long-term financial liabilities in the U.S. dollar. To measure the fair value of derivatives, Braskem adopts PTAX disclosed by the Central Bank on December 31, 2015 as USD/BRL benchmark rate. Due to the high volatility of exchange rate on December 31, 2015, the exchange rate disclosed by the Central Bank differed slightly from the year-end. 48 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Identification Hedge Maturity Fair value Nominal value (Exchange variation + interest rate) Swap NCE I 200,000 6.15% August-2019 301,325 155,961 Swap NCE II 100,000 6.15% August-2019 147,021 75,373 Swap NCE III 100,000 6.15% August-2019 144,496 73,565 Swap NCE IV 100,000 5.50% April-2019 124,071 57,906 Swap NCE V 100,000 5.50% April-2019 123,966 57,831 Swap NCE VI 150,000 7.90% April-2019 203,675 80,506 Swap NCE VII 100,000 4.93% April-2019 127,571 59,686 Total 850,000 1,172,125 560,828 Derivatives operations Current assets (12,616) (33,555) Non-c urrent liabilities 1,184,741 594,383 Total 1,172,125 560,828 (b.ii) Hedge operation by Braskem Idesa related to project finance (b.ii.i) Interest rate swap linked to Libor Identification Nominal value Hedge Maturity Fair value US$ (interest rate per year) Swap Libor I 299,996 1.9825% May-2025 7,997 790 Swap Libor II 299,996 1.9825% May-2025 8,050 870 Swap Libor III 299,996 1.9825% May-2025 7,956 775 Swap Libor IV 129,976 1.9825% May-2025 3,465 330 Swap Libor V 132,996 1.9825% May-2025 3,569 386 Swap Libor VI 149,932 1.9825% May-2025 4,036 391 Total 1,312,892 35,073 3,542 Derivatives operations Non-c urrent assets (12,280) (39,350) Current liabilities 47,353 42,892 Total 35,073 3,542 This hedge operation shares the same guarantees with the Project Finance. (c) Value at risk The value at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from December 31, 2015, with a probability of 5%, and under normal market conditions, was estimated by the Company at US$58,452 for the NCE exchange swap (Note 16.2.1(b.i)), US$5,180 for U.S. dollar to Argentine peso swap (Note 16.2.1 (a.i)); US$318 to the interest rate NCE swap and US$22,492 for the swap of Libor related to Braskem’s project in Mexico. 49 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 16.3 Non-derivative financial liabilities designated to hedge accounting (a.i) Future exports in U.S. dollars On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of results. The exchange rate at the date of designation was US$1: R$2.0017. Hedged exports amounted to US$6,757,231, as shown below: Total nominal value US$ 2016 839,447 2017 829,685 2018 787,893 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,854 6,757,231 The Company considers these exports in the selected period (2016/2024) as highly probable, based on the following factors: In the last five years, Braskem S.A. exported an average US$4.8 billion per year, which represents around 5 to 6 times the annual exports of the hedged exports. Hedged exports represent between 15% and 25% of the export flows planned by the Company. The exports of the Company are not sporadic or occasional, but constitute an integral part of its strategy and of the petrochemical business, in which competition is global. In order to maintain consistency between the parent company’s results and the consolidated results, the Company selected the hedge instruments with subsidiaries abroad observing the existence of guarantees arising from their operations with third parties. As a result, non-derivative financial liabilities in which the foreign subsidiary acted as an intermediary of the Parent Company in the operations were selected, which effectively maintained the essence of the transactions. On December 31, 2015, the original maturities of the financial liabilities designated as this hedge, within the scope of the consolidated balance sheet, were as follows: 50 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Total nominal value US$ 2016 2,258,395 2017 105,143 2018 1,152,281 2019 444,236 2020 570,782 2021 1,017,703 2022 519,837 2024 688,854 6,757,231 As the two preceding charts show, export and settlement flows of designated liabilities are not necessarily equivalent per year. To ensure the continuity of the proposed relationship, the Company, in keeping with its hedge strategy, plans to refinance and/or substitute these hedge instruments to adjust them to the schedule and value of the hedged exports. In this regard, the financing facilities considered in the hedge position (export credit notes, bonds and export prepayment agreements) will be renegotiated in accordance with the needs of the Company and in line with its strategy the Company may also substitute financing facilities designated as hedge, always seeking to maintain the proposed protection. Trade payables, especially naphtha, were also considered in the transaction. The rollover or substitution of these liabilities are also considered in the strategy of this hedge. The rollover or replacement of the hedge instrument are provided for in IAS 39 (paragraph 91) and CPC 38. It is important to note that the long period of export flows does not affect the ability of the Company to rollover and/or refinance its liabilities. If the refinancing and/or rolling over of these liabilities does not occur, the exchange variation related to the period in which the hedge was in effect will be recorded under “Other comprehensive income” until the exports are realized. Given favorable market conditions, the Company may prepay or lengthen the maturity of designated liabilities to beyond the periods of the hedged exports. If these transactions do come to occur and cause any inefficiency to the hedge position, they must be discontinued due to their ineffectiveness. In this case, the exchange variation related to the period in which the hedge was effective will be recorded under “Other comprehensive income” until the exports are realized. For the purposes of analyzing the prospective and retroactive effectiveness of the transactions, the Company used the dollar offset and volatility reduction methods, respectively. The realizations expected for 2016 will occur through the payments of financial instruments in conformity with exports made, and the exchange variation recorded in “Other comprehensive income” will be written off to the financial results. Below is the quarterly schedule of hedged exports in 2016: Total nominal value US$ First quarter 206,951 Second quarter 210,752 Third quarter 210,835 Fourth quarter 210,909 839,447 51 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (a.ii) Liabilities related to the Project Finance of future sales in U.S. dollar On October 1, 2014, the subsidiary Braskem Idesa designated its liabilities in the amount of R$2,878,936 related to Project Finance, denominated in U.S. dollar, as hedge instruments to protect highly probably future sales flows. Due to the new disbursements by the project's financiers in April and September 2015 (Note 15), Braskem Idesa designated the respective amounts of US$290,545 and US$23,608 for hedge accounting. Therefore, the impact of exchange variation on future flows of sales in U.S. dollar derived from these sales in dollar will be offset by the exchange variation on the designated liabilities, partially eliminating the volatility in the results of the subsidiary. The Management of Braskem Idesa believes these exports are highly probable, based on the following: The hedged flow corresponds to less than 15% of the planned revenue flow of the project over the designated period. The financing was obtained through a Project Finance structure and will be repaid exclusively through the cash generation of the project (Note 15). Therefore, the existence of the debit is directly associated with the highly probable nature of the future sales in U.S. dollar. In Mexico, domestic sales can be made in U.S. dollar. As part of its commercial strategy, Braskem Idesa began, in 2013, to sell in the domestic market products imported from Brazil and other countries (“pre-marketing”). Confirming the feasibility of invoicing sales in the domestic market in U.S. dollar, part of the sales in the pre-marketing phase are being carried out in said currency. The plant will supply products mainly to Mexico, a market characterized by a shortfall of polyethylene and the supply of feedstock at prices below the reference price adopted by its main competitors. These factors favor its sales in the market. On December 31, 2015, hedged sales and the maturities of financial liabilities amounted to US$3,193,089 and were distributed as follows: Total nominal value US$ 2016 67,774 2017 183,253 2018 221,790 2019 229,270 2020 266,690 2021 303,392 2022 253,204 2023 333,093 2024 359,559 2025 357,903 2026 309,240 2027 152,103 2028 124,654 2029 31,164 3,193,089 For the purposes of analyzing the prospective and retroactive effectiveness of the transactions, the Company used the dollar offset and volatility reduction coefficient methods, respectively. 52 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated The realizations expected for 2016 will occur as of May through the beginning of payments of project finance, and the exchange variation recorded in “Other comprehensive income” will be written off to the financial results. Below is the quarterly schedule of hedged exports in 2016: Total nominal value US$ Second quarter 16,359 Third quarter 25,084 Fourth quarter 26,331 67,774 16.4 Credit quality of financial assets (a) Trade accounts receivable Virtually none of Braskem’s clients have risk ratings assigned by credit rating agencies. For this reason, Braskem developed its own credit rating system for all accounts receivable from domestic clients and for part of the accounts receivable from foreign clients. Braskem does not apply this rating to all of its foreign clients because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. On December 31, 2015, the credit ratings for the domestic market were as follows: (%) 1 Minimum risk 7.67 5.09 2 Low risk 42.84 40.23 3 Moderate risk 33.07 30.81 4 High risk 13.74 23.15 5 Very high risk (i) 2.69 0.72 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the years ended : Last 12 months Domestic market Export market December 31, 2015 0.39% 0.70% December 31, 2014 0.65% 0.18% December 31, 2013 0.14% 0.13% 53 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties of assets recorded in “Cash and cash equivalents” and “Financial investments”, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Braskem’s Financial Policy determines “A-” as the minimum rating for financial investments. Financial assets with risk assessment AAA 5,982,393 3,765,527 AA 27,753 65,304 AA- 163,188 A+ 1,076,803 53,229 A 69,576 180,233 A- 120,219 13,648 7,439,932 4,077,941 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 46,193 42,495 Other financial assets with no risk assessment 963 5,146 47,156 47,641 Total 7,487,088 4,125,582 (i) Investiments approved by Management of the Company, as permitted by policy. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On December 31, 2015, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Mexican peso/Brazilian real exchange rate; · Libor floating interest rate; · Selic interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, Braskem included three scenarios in the sensitivity analysis, with one that is probable and two that represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on Braskem’s operations, such as those arising from the revaluation of inventories and revenue and future costs, were not considered. Since Braskem manages its exposure to foreign exchange rate risk on a net basis, adverse effects from depreciation in the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on Braskem’s operating results. 54 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on December 31, 2015 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate, the Selic interest rate and the CDI interest rate, using that same date as reference. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. According to the Market Readout, at the end of 2016, the U.S. dollar will appreciate by 7.23% against the Brazilian real compared to end-2015, and the CDI and Selic rate will reach 14.97%. The probable scenario for the TJLP is an increase of 0.50% from the current rate of 7.5%, in line with the size of the Government’s most recent decisions to increase or decrease the rate. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds and MTN (1,525,934) (4,193,740) (8,387,480) BNDES (37,212) (102,269) (204,538) Working capital / structured operations (301,310) (828,093) (1,656,186) Export prepayments (48,198) (132,463) (264,927) Project finance (1,114,381) (3,062,665) (6,125,331) Exchange Agreement Advances (23,270) (63,952) (127,904) Swaps (189,726) (331,701) (853,128) Financial investments abroad 561,061 1,541,971 3,083,941 - - - Mexican peso/Brazilian real - - - Project finance (3,322) (6,693) (13,385) Libor floating interest rate Working capital / structured operations (3,987) (19,937) (39,874) Export prepayments (3,316) (16,582) (33,165) Swaps (8,840) (14,209) (28,658) Selic interest rate BNDES (19,358) (101,073) (216,258) CDI interest rate Swaps Export credit notes (23,784) (122,213) (256,225) Foreign loans / other in local currency (2,741) (5,702) Agricultural credit note (35,039) (184,950) (401,253) Swaps NCE (107) (443) (84,010) Financial investments in local currency 8,851 43,829 87,740 Probable Possible adverse Extreme adverse Instrument / Sensitivity 7.5% 8.0% 8.5% TJLP interest rate BNDES 178 361 548 FINEP (29,907) (60,106) (90,597) Other government agencies (64) (130) (197) 55 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 17 Taxes payable Consolidated Parent company Parent Company and subsidiaries in Brazil - IPI - 61,784 53,536 48,579 46,518 IR and CSL - 175,963 31,474 31,325 27,847 ICMS - 149,811 99,328 110,669 26,758 Other - 88,198 45,177 56,557 47,207 - Other countries - IR 238,645 Value-added tax - 56,975 4,576 Total - 771,376 234,091 247,130 148,330 - Current liabilities - 744,660 203,392 221,305 117,696 Non-current liabilities - 26,716 30,699 25,825 30,634 Total - 771,376 234,091 247,130 148,330 18 Ethylene XXI Project Loan The contribution made by the shareholders to the subsidiary Braskem Idesa project (Note 11(d)) can be made via capital or subordinated loan. The loan recorded under this item of the balance sheet is owed to the non-controlling shareholder of Braskem Idesa, and will be paid exclusively with the cash generation from the project. Since this is a subordinated loan to the project finance (Note 15), it will be paid only when a series of obligations related to project finance have been fulfilled. Such obligations include, but are not limited to: (i) debt service payments envisaged until the date; (ii) maintenance of the balance required in the project reserve accounts; and (iii) achievement of specific liquidity and coverage indices prospectively and retrospectively. The loan is denominated in U.S. dollar, carries interest of 7% p.a., and its payment schedule depends on the project’s cash flow. 56 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated 19 Income tax (“IR”) and social contribution (“CSL”) 19.1 Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Income before IR and CSL 4,559,685 1,178,565 4,525,451 940,706 IR and CSL at the rate of 34% (400,712) (1,538,653) (319,840) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 755 23,815 246,678 357,289 Effects from pre-payment of taxes 41,046 41,046 Interests on own capital (34,457) (27,982) Other permanent adjustments (i) (111,367) (116,413) (58,708) (127,155) Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (406,336) (57,806) (2,725) Deferred IR and CSL (1,254,569) (394,458) (1,382,415) (76,642) Total IR and CSL on income statement (i) Includes the impact from the difference between IR/CSL tax rate in Brazil (34%) used for the preparation of this note and the tax rates in countries where the subsidiaries abroad are located, as follows: Official rate - % Headquarters (Country) Braskem Alemanha Germany 31.00 Braskem America e Braskem America Finance USA 35.00 Braskem Argentina Argentina 35.00 Braskem Austria e Braskem Austria Finance Austria 25.00 Braskem Petroquímica Chile Chile 22.50 Braskem Holanda, Braskem Holanda Finance e Braskem Holanda Inc Netherland 25.00 Braskem Idesa, Braskem Idesa Serviços, Braskem México Braskem México Serviços e Braskem México Sofom Mexico 30.00 In the consolidated, the effective rate is 36.43% (2014 – 38.37%), and in the parent company, the effective rate is 30.61% (2014 – 8.15%). Deferred income tax and social contribution The income tax (“IR”) and social contribution (“CSL”) recorded in the year are determined on the current and deferred tax basis. These taxes are calculated on the basis of the tax laws enacted at the balance sheet date in the countries where the Company operates and are recognized in the statement of operations, except to the extent they relate to items directly recorded in equity. Deferred income tax and social contribution are mainly recognized on the following bases: (i) tax losses and social contribution tax loss carryforwards; (ii) temporarily non-taxable and nondeductible income and expenses, respectively; (iii) tax credits and expenses that will be reflected in the books in subsequent periods; and (iv) asset and liability amounts arising from business combinations that will be treated as income or expenses in the future and that will not affect the calculation of income tax and social contribution. 57 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (a) Breakdown of and changes in deferred IR and CSL Consolidated Assets As of December 31, 2014 Impact on the P&L Impact on the equity As of December 31, 2015 Tax losses (IR) and negative base (CSL) 444,406 1,700,392 2,144,798 Goodwill amortized 7,411 (1,394) 6,017 Exchange variations 1,302,801 1,623,094 2,925,895 Temporary adjustments 789,330 (41,310) (697,392) 50,628 Business combination 187,859 1,544 189,403 Pension plan 104,227 (104,227) Deferred charges - write-off 24,854 (4,006) 20,848 Liabilities Amortization of goodwill based on future profitability 699,179 35,840 735,019 Tax depreciation 694,039 121,204 815,243 Exchange variations (1,273) 1,273 Temporary differences 416,230 711,771 (606,971) 521,030 Business combination 232,301 (15,119) 217,182 Write-off negative goodwill of incorporated subsidiaries 594 (594) Additional indexation PP&E 124,762 (14,031) 110,731 Hedge accounting 0 3,573,540 (3,573,540) Amortization of fair value adjustments on the assets from the acquisiton of Quattor 313,422 (23,894) 289,528 Other 114,918 38,672 153,590 Net Presentation in the balance sheet: Non-current assets 870,206 3,226,507 (-) Non-current liabilities 603,490 731,241 58 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated Parent company Assets As of December 31, 2014 Impact on the P&L Impact on the equity As of December 31, 2015 Tax losses (IR) and negative base (CSL) 276,727 11,558 288,285 Goodwill amortized 7,411 (1,394) 6,017 Exchange variations 1,302,801 1,614,899 2,917,700 Temporary adjustments 526,377 297,407 823,784 Business combination 89,770 89,770 Pension plan 104,226 (104,226) Deferred charges - write-off 20,848 20,848 Liabilities Amortization of goodwill based on future profitability 612,277 33,917 646,194 Tax depreciation 633,414 113,018 746,432 Temporary differences 11,704 (2) 11,702 Business combination 81,349 (2,195) 79,154 Write-off negative goodwill of incorporated subsidiaries 593 (593) Additional indexation PP&E 124,762 (14,031) 110,731 Other 57,335 25,973 83,308 Amortization of fair value adjustments on the assets from the acquisiton of Quattor 313,423 (23,895) 289,529 Hedge accounting 3,068,467 (3,068,467) Net (non-current assets) 59 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (b) Net balance of deferred income and social contribution tax assets and liabilities (c) Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 4,146,404 (1,967,050) 2,179,354 Braskem Argentina Argentina 8,235 8,235 Braskem Alemanha Germany 104,785 104,785 Braskem Idesa Mexico 890,723 (65,306) 825,417 Braskem México Serviços Mexico 2,894 2,894 Quantiq Brazil 7,811 (1,623) 6,188 Braskem Petroquímica - business combination effects Brazil 99,634 99,634 5,260,486 3,226,507 Liabilities Braskem Petroquímica - business combination effects Brazil (138,029) (138,029) Braskem Petroquímica Brazil 76,978 (160,812) (83,834) Petroquímica Chile Chile (509,328) (509,328) Braskem America USA 125 (175) (50) Headquarters IR and CSL (Country) Asset Liability Balance Assets Braskem S.A. Brazil 2,328,160 (1,834,857) 493,303 Braskem Argentina Argentina 3,772 3,772 Braskem Alemanha Germany 88,999 88,999 Braskem Idesa Mexico 231,504 (52,463) 179,041 Quantiq Brazil 8,393 (1,392) 7,001 Braskem Petroquímica - business combination effects Chile 98,090 98,090 2,758,918 870,206 Liabilities Braskem Petroquímica - business combination effects Brazil (150,951) (150,951) Braskem Petroquímica Brazil 101,919 (149,897) (47,978) Petroquímica Chile Chile 51 (84) (33) Braskem America USA (404,528) (404,528) 101,970 The tax losses and negative social contribution bases do not expire under the Brazilian taxation regime and tax losses do not expire in Germany. 60 Braskem S.A. Notes to the financial statements at December 31, 2015 All amounts in thousands, except as otherwise stated (c) Realization of deferred income tax and social contribution Consolidated Parent company Balance at Realization Balance at Realization December 31, 2017 and 2019 and December 31, 2017 and 2019 and Assets Note thereafter thereafter Tax losses (IR) and negative base (CSL) (i) 2,144,798 137,840 780,823 772,028 454,107 288,285 26,705 132,443 124,428 4,709 Goodwill amortized 6,017 1,102 1,820 965 2,130 6,017 1,165 1,825 702 2,325 Exchange variations (ii) 2,925,895 2,925,895 2,917,700 2,917,700 Temporary adjustments (iii) 50,628 22,300 1,216 802 26,310 823,784 559,093 19,570 19,570 225,551 Business combination (iv) 189,403 189,403 89,770 89,770 Deferred charges - write-off (v) 20,848 9,273 11,575 20,848 9,273 11,575 Liabilities Amortization of goodwill based on future profitability (vi) 735,019 735,019 646,194 646,194 Tax depreciation (vii) 815,243 815,243 746,432 746,432 Temporary differences (viii) 521,030 54,074 108,147 109,737 249,072 11,702 930 1,859 4,092 4,821 Business combination (ix) 217,182 15,018 30,036 30,036 142,092 79,154 2,086 4,169 4,169 68,730 Additional indexation PP&E (x) 110,731 11,085 22,170 22,170 55,306 110,731 11,085 22,171 22,170 55,305 Amortization of fair value adjustments on the assets from the acquisiton of Quattor (ix) 289,528 66,591 66,591 66,591 89,755 289,529 66,592 66,592 66,592 89,753 Other 153,590 153,590 83,308 83,308 Net Basis for constitution and realization: (i) In Brazil and Germany, the use of tax losses is limited to the taxable income for the year. In Brazil, this limit is 30%, whereas in Germany is 60%. (ii) In Brazil, the Company opted to tax exchange variation of assets and liabilities denominated in foreign currency under the cash method. Thus, this variation will be realized as assets and liabilities are received/paid. For accounting purposes, exchange variation is recognized under the accrual basis, which results in deferred IR and CSL. (iii) Accounting expenses not yet deductible for calculating income tax and social contribution, whose recognition for tax purposes occurs in subsequent periods. (iv) Refers to: tax-related goodwill, and contingencies recognized from business combinations. Tax realization of goodwill will occur upon the merger of the investments and contingencies arising from write-offs due to the settlement or reversal of the processes involved. (v) Amounts constituted based on the deferred assets written off due to the adoption of Law 11,638/07. Tax realization is based on the application of the amortization rate used prior to the adoption of this law. (vi) Goodwill for the future profitability of the merged companies not amortized since the adoption of Law 11,638/07. Tax realization is associated with the write-off of goodwill-generated assets due to impairment or any other reason. (vii) For calculation of IR and CSL, assets are depreciated at rates higher than those used for accounting purposes. As tax depreciation is exhausted, these deferred IR and CSL start to be realized. (viii) Revenues whose taxation will occur in subsequent periods. (ix) Fair value adjustments on property, plant and equipment and intangible assets identified in business combinations, whose tax realization is based on the depreciation and amortization of these assets. (x) Additional adjustment of property, plant and equipment, whose tax realization is based on the depreciation of assets. Considering the limitations to the use of tax losses in Brazil and Germany and the known impacts on the position of deferred taxes, the Company estimates that it will be necessary to generate taxable income of around R$3,748,648 in the following years to realize its deferred tax assets registered on December 31, 2015. Annually, the Company revises its projection of taxable income based on its Business Plan (Note 3.1). If this projection indicates that the taxable income will not be sufficient to absorb the deferred taxes, the amount corresponding to portion of the asset that will not be recovered is written off. 61 Braskem S.A. Notes to the financial statements at December 31, All amounts in thousands, except as otherwise stated Federal Law 12,973/14 Federal Law 12,973 of May 13, 2014, created from the conversion of Provisional Presidential Decree 627 of November 11, 2013, among others, revoked the Transitional Tax System (RTT) and included additional measures. The provisions in this law are applicable from 2015, except in the event of early adoption in 2014. The Company opted for said early adoption. 20 Sundry provisions Consolidated Parent company Provision for customers rebates (a) 46,929 66,702 22,606 31,572 Provision for recovery of environmental damages (b) 127,227 102,534 112,887 98,659 Judicial and administrative provisions (c) 554,479 412,811 501,292 362,733 Other 19,279 12,177 1,754 Total 747,914 594,224 638,539 Current liabilities 93,942 88,547 67,190 53,049 Non-current liabilities 653,972 505,677 571,349 439,915 Total 747,914 594,224 638,539 (a) Provision for client bonus Some sales agreements of Braskem provide for a rebate, in products, should some sales volumes be achieved within the year, six-month period or three-month period, depending on the agreement. The bonus is recognized monthly in a provision, assuming that the minimum contractual amount will be achieved. As it is recognized based on contracts, the provision is not subject to significant uncertainties with respect to their amount or settlement. (b) Provision for recovery of environmental damages Braskem has a provision for future expenses for the recovery of environmental damages in some of its industrial plants. The amount provisioned corresponds to the best and most conservative estimate of the expenses required to repair the damages. It is worth emphasizing that the Company is not legally obliged to recover areas because of its operations. 62 Braskem S.A. Notes to the financial statements at December 31, All amounts in thousands, except as otherwise stated (c) Judicial and administrative provisions Consolidated Parent company Labor claims (c.1) 158,711 141,240 148,884 127,311 Tax claims (c.2) Income tax and social contribution (i) 48,252 35,682 8,029 PIS and COFINS (ii) 49,266 39,145 49,266 39,145 ICMS - interstate purchases (iii) 195,320 94,732 195,320 94,732 ICMS - other 36,965 12,559 36,965 12,559 Other tax claims 38,337 88,202 38,317 87,735 Societary claims and other 27,628 1,251 24,511 1,251 554,479 412,811 501,292 (c.1) Labor claims The provision on December 31, 2015 is related to 642 labor claims, including occupational health and security cases (350 in 2014). The Company’s legal advisors estimate that the term for the termination of these types of claims in Brazil exceeds five years. The estimates related to the outcome of proceedings and the possibility of future disbursement may change in view of new decisions in higher courts. The Company’s management believes that the chances of having to increase the existing provision amount are remote. (c.2) Tax claims On December 31, 2015, the main claims are the following: (i) IR and CSL The provisioned derives from assessments in the administrative level of income tax and social contribution on the foreign exchange variation in the account of investments in foreign subsidiaries in 2002. This assessment, which is conducted by Braskem Petroquímica, involves other issues for which provisions have not been accrued.
